2021 WI 58

                  SUPREME COURT       OF   WISCONSIN
CASE NO.:            2020AP1419-OA, 2020AP1420-OA, 2020AP1446-OA


COMPLETE TITLE:      Sara Lindsey James,
                               Petitioner,
                          v.
                     Janel Heinrich, in her capacity as Public Health
                     Officer
                     of Madison and Dane County,
                               Respondent.

                     -----------------------------------------------

                     Wisconsin Council of Religious and Independent
                     Schools, School Choice Wisconsin Action,
                     Abundant Life Christian School, High Point
                     Christian School, Lighthouse Christian
                     School, Peace Lutheran School, Westside
                     Christian School, Craig Barrett, Sarah Barrett,
                     Erin Haroldson, Kent Haroldson, Kimberly
                     Harrison, Sheri Holzman, Andrew Holzman, Myriah
                     Medina, Laura Steinhauer, Alan Steinhauer,
                     Jennifer Stempski, Bryant Stempski, Christopher
                     Truitt and Holly Truitt,
                               Petitioners,
                          v.
                     Janel Heinrich in her official capacity as
                     Public Health Officer and Director of Public
                     Health of Madison and Dane County and Public
                     Health of Madison and Dane County,
                               Respondents.

                     -----------------------------------------------

                     St. Ambrose Academy, Inc., Angela Hineline,
                     Jeffery Heller, Elizabeth Idzi, James Carrano,
                     Laura McBain, Sarah Gonnering, St. Maria Goretti
                     Congregation, Nora Statsick, St. Peter's
                     Congregation, Anne Kruchten, Blessed Sacrament
                     Congregation, Amy Childs, Blessed Trinity
                     Congregation, Columbia/Dane County, WI Inc.,
                     Loretta Hellenbrand, Immaculate Heart of Mary
                     Congregation, Lorianne Aubut, St. Francis
                     Xavier's Congregation, Mary Scott, Saint Dennis
                     Congregation and Ruth Weigel-Sterr,
                               Petitioners,
                          v.
                        Joseph T. Parisi, In his Official Capacity as
                        County Executive of Dane County and Janel
                        Heinrich, In her Official Capacity as Director,
                        Public Health, Madison &
                        Dane County,
                                  Respondents.

                                                ORIGINAL ACTION

OPINION FILED:          June 11, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          December 8, 2020

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ZIEGLER, C.J., and ROGGENSACK, J., joined;
and in which HAGEDORN joined except for footnote 18. HAGEDORN,
J., filed a concurring opinion. DALLET, J., filed a dissenting
opinion in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the petitioners, there was an opening brief filed by
Richard M. Esenberg, Anthony LoCoco, Lucas T. Vebber, Luke N. Berg,
Elisabeth      Sobic     and    Wisconsin       Institute    for   Law    &   Liberty,
Milwaukee; with whom on the brief was Misha Tseytlin, Kevin M.
LeRoy,       Troutman    Pepper,    and     Hamilton    Sanders     LLP,      Chicago,
Illinois; with whom on the brief was Andrew M. Bath and Thomas
More Society, Chicago, Illinois; with whom on the brief was Erick
Kaardal      and     Mohrman,   Kaardal     &    Erickson,    P.A.,      Minneapolis,
Minnesota; with whom on the brief was Joseph W. Voiland and
Veterans Liberty Law, Cedarburg; with whom on the brief was Brent
Eisberner and Levine Eisberner LLC, Madison; with whom on the brief
was Bernardo Cueto, Onalaska. There was an oral argument by Richard
M. Esenberg, Misha Tseytlin, and Joseph W. Voiland.
     For the respondent, there was a brief filed by Remzy D. Bitar,
Sadie R. Zurfluh, and Municipal and Litigation Group¸ Waukesha.
There was an oral argument by Remzy D. Bitar.


     For   the   petitioners   Wisconsin    Council     of   Religious   and
Independent Schools, et al., there was a reply brief filed by
Richard M. Esenberg, Anthony LoCoco, Luke N. Berg, Elisabeth Sobic,
and Wisconsin Institute for Law & Liberty, Milwaukee.


     For the petitioners St. Ambrose Academy, Inc. et al., there
was a reply brief filed by Misha Tseytlin, Kevin M. LeRoy, and
Troutman Pepper Hamilton Sanders LLP, Chicago, Illinois; with whom
on the brief was Andrew M. Bath and Thomas More Society, Chicago,
Illinois; with whom on the brief was Erick Kaardal and Mohrman,
Kaaradal & Erickson, P.A., Minneapolis, Minnesota.


     An amicus curiae brief was filed on behalf of Attorney General
Josh Kaul by Colin A. Hector, assistant attorney general, and Colin
T. Roth, assistant attorney general; with whom on the brief was
Joshua L. Kaul, attorney general.


     An amicus curiae brief was filed on behalf of Institute for
Justice by Lee U. McGrath, Minneapolis, Minnesota; with whom on
the brief was Milad Emam, Arlington, Virginia.


     An amicus curiae brief was filed on behalf of Freedom from
Religion Foundation by Brendan Johnson, Patrick C. Elliott, and
Freedom From Religion Foundation, Inc., Madison.


     An    amicus   curiae   brief   was   filed   on   behalf   of   State
Superintendent of Public Instruction Carolyn Stanford Taylor and
Wisconsin Department of Public Instruction by Heather Curnutt,
Madison.
     An    amicus   curiae   brief   was    filed   on    behalf   of     City   of
Milwaukee by Tearman Spencer, city attorney, and Gregory P. Kruse,
city attorney.


     An    amicus   curiae   brief   was    filed    on   behalf     of   Madison
Metropolitan School District and Monona Grove School District by
Sheila M. Sullivan, Melita M. Mullen, and Bell, Moore & Richter,
S.C., Madison.


     An amicus curiae brief was filed on behalf of Madison Teachers
Inc.,   Wisconsin    Association     of    Local    Health   Departments         and
Boards,    Wisconsin    Education     Association         Council,      Milwaukee
Teachers’ Education Association, Racine Educators United, Kenosha
Education Association, and Green Bay Education Association by
Diane M. Welsh, Aaron G. Dumas, and Pines Bach LLP, Madison.


     An amicus curiae brief was filed on behalf of Governor Tony
Evers and Secretary–Designee of Department of Health Services
Andrea Palm by Sopen B. Shah and Perkins Coie LLP, Madison.


     An amicus curiae brief was filed on behalf of Wisconsin Faith
Voices for Justice by Barry J. Blonien, Tanner Jean-Louis, and
Boardman & Clark LLP, Madison.


     An amicus curiae brief was filed on behalf of Liberty Justice
Center, Alaska Policy Forum, Pelican Institute For Public Policy,
Roughrider Policy Center, Nevada Policy Research Institute, and
Rio Grande Foundation by Daniel R. Suhr, Reilly Stephens, and
Liberty Justice Center, Chicago, Illinois.


     An amicus curiae brief was filed on behalf of League of
Wisconsin Municipalities by Claire Silverman and Maria Davis,
Madison.
                                                                  2021 WI 58


                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.


Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA


STATE OF WISCONSIN                      :              IN SUPREME COURT

Sara Lindsey James,

            Petitioner,                                         FILED
       v.
                                                           JUN 11, 2021
Janel Heinrich, in her capacity as Public
Health Officer of Madison and Dane County,                     Sheila T. Reiff
                                                           Clerk of Supreme Court

            Respondent.


Wisconsin Council of Religious and Independent
Schools, School Choice Wisconsin Action,
Abundant Life Christian School, High Point
Christian School, Lighthouse Christian School,
Peace Lutheran School, Westside Christian
School, Craig Barrett, Sarah Barrett, Erin
Haroldson, Kent Haroldson, Kimberly Harrison,
Sheri Holzman, Andrew Holzman, Myriah Medina,
Laura Steinhauer, Alan Steinhauer, Jennifer
Stempski, Bryant Stempski, Christopher Truitt
and Holly Truitt,

            Petitioners,

       v.

Janel Heinrich in her      official capacity as
Public Health Officer      and Director of Public
Health of Madison and      Dane County and Public
Health of Madison and      Dane County,

            Respondents.
                                                              2021 WI 58


St. Ambrose Academy, Inc., Angela Hineline,
Jeffery Heller, Elizabeth Idzi, James Carrano,
Laura McBain, Sarah Gonnering, St. Maria
Goretti Congregation, Nora Statsick, St.
Peter's Congregation, Anne Kruchten, Blessed
Sacrament Congregation, Amy Childs, Blessed
Trinity Congregation, Columbia/Dane County, WI
Inc., Loretta Hellenbrand, Immaculate Heart of
Mary Congregation, Lorianne Aubut, St. Francis
Xavier's Congregation, Mary Scott, Saint Dennis
Congregation and Ruth Weigel-Sterr,

             Petitioners,

        v.

Joseph T. Parisi, In his Official Capacity as
County Executive of Dane County and Janel
Heinrich, In her Official Capacity as Director,
Public Health, Madison & Dane County,

             Respondents.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of the
Court, in which ZIEGLER, C.J., and ROGGENSACK, J., joined; and in
which HAGEDORN joined except for footnote 18. HAGEDORN, J., filed
a concurring opinion. DALLET, J., filed a dissenting opinion in
which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.




    ORIGINAL ACTION.        Rights declared; order vacated.



    ¶1       REBECCA GRASSL BRADLEY, J.      Exercising our original

jurisdiction under Article VII, Section 3(2) of the Wisconsin

Constitution,1 we consolidate and review three cases challenging

    1  Article VII, Section 3(2) of the Wisconsin Constitution
provides: "The supreme court has appellate jurisdiction over all
courts and may hear original actions and proceedings. The supreme
court may issue all writs necessary in aid of its jurisdiction."
                         Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



the authority of Janel Heinrich, in her capacity as a local health

officer of Public Health of Madison and Dane County (PHMDC), to

issue an emergency order closing all schools in Dane County for

in-person instruction in grades 3-12.        Citing Wis. Stat. § 252.03

(2017-18)2 as authority, Heinrich issued Emergency Order #9 ("the

Order") in an effort to decrease the spread of a novel strain of

coronavirus, COVID-19.     The Petitioners3 contend that the Order

exceeds Heinrich's statutory authority under § 252.03 and violates

their fundamental right to the free exercise of religion under

Article I, Section 18 of the Wisconsin Constitution, as well as

parents' fundamental right to direct the upbringing and education

of their children under Article I, Section 1 of the Wisconsin

Constitution.

     ¶2   In response, Heinrich asserts that local health officers

have the statutory authority under Wis. Stat. § 252.03 to issue

school-closure orders.      Further, she argues that the Order is

constitutional under the United States Supreme Court's ruling in

Jacobson v. Massachusetts, 197 U.S. 11 (1905), and that, even if
Jacobson does not apply, the Order does not violate the Wisconsin

Constitution.

     ¶3   We agree with the Petitioners and hold: (1) local health

officers do not have the statutory power to close schools under

     2 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     3 The Petitioners include Sara Lindsey James, Wisconsin
Council of Religious and Independent Schools (WCRIS), St. Ambrose
Academy, parents of students in Dane County schools, and several
other schools and membership associations.

                                     3
                                Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



Wis.       Stat.    § 252.03;   and      (2)   Heinrich's           Order    infringes   the

Petitioners' fundamental right to the free exercise of religion

guaranteed          under    Article     I,    Section         18    of     the   Wisconsin

Constitution, which Jacobson cannot override.                         Accordingly, those

portions       of    the    Order      restricting        or   prohibiting        in-person

instruction are unlawful, unenforceable, and are hereby vacated.

                                    I.    BACKGROUND

       ¶4      In February 2020, Dane County authorities confirmed the

first diagnosis of an individual with COVID-19 in Wisconsin.4                            The

number of cases throughout the state soon began to rise.                           On March

12, 2020, Governor Tony Evers declared a public health emergency

in Wisconsin.              The next day,           then   Secretary-Designee of the

Department of Health Services (DHS), Andrea Palm, issued an order

mandating "the closure of all public and private Wisconsin schools

for    purposes       of    [in-person]        instruction          and     extracurricular

activities."

       ¶5      On March 24, 2020, Palm issued a statewide "Safer at

Home Order."         Among other dictates, this order required all people
in the state to remain in their homes, prohibited non-essential

travel, closed all "non-essential" businesses, and——as relevant to

this case——closed "[p]ublic and private K-12 schools . . . for

[in-person] instruction and extracurricular activities."                           On April


       COVID-19 is an acute respiratory syndrome spread through
       4

close contact with a contagious individual. Center for Disease
Control, Coronavirus Disease 2019 (COVID-19): 2020 Interim Case
Definition              (Apr.              5,              2020),
https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-
covid-19/case-definition/2020/.

                                               4
                             Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



16, 2020, Palm extended the "Safer at Home Order" for another

month.      Palm's new order mandated that schools remain closed for

in-person instruction "for the remainder of the 2019-20 school

year."

      ¶6     In Wisconsin Legislature v. Palm, we invalidated many of

the mandates in Palm's extension of the "Safer at Home Order,"

declaring that the "Safer at Home Order" was unenforceable because

it   "was    subject   to    statutory    emergency   rulemaking      procedures

established by the Legislature."             2020 WI 42, ¶3, 391 Wis. 2d 497,

942 N.W.2d 900. However, this court did not address Palm's mandate

closing     schools    for    in-person      instruction.      Id.,    ¶3   n.6.

Accordingly,      schools      throughout       Wisconsin     finished      their

instruction for the 2019-20 school year on virtual platforms

pursuant to the statewide "Safer at Home Order."

      ¶7     Following this court's decision in Palm, PHMDC and its

local health officer, Janel Heinrich, began issuing a series of

emergency orders governing Dane County.                Many of these orders

regulated COVID-19 safety protocols in public and private schools
throughout the county.          As they relate to schools, Heinrich's

emergency orders were as follows:

      1. On May 13, 2020, Heinrich issued Emergency Order #1, which

           "adopted the provisions" contained in the "Safer at Home

           Order," including the mandate closing schools.

      2. On May 18, 2020, Heinrich issued Emergency Order #2, which

           expressly reiterated that public and private K-12 schools

           must stay closed for in-person instruction, but allowed
           them to provide "[d]istance learning or virtual learning."
                                         5
                        Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



  The order also stated that higher education institutions

  may remain open only "for purposes of facilitating distance

  learning,    performing          critical       research,    or   performing

  essential functions."

3. On May 22, 2020 and June 5, 2020, Heinrich issued Emergency

  Orders #3 and #4, respectively.                 These orders, among other

  edicts, maintained the closure of K-12 schools, but allowed

  higher education institutions to "determine policies and

  practices for safe operations" and to open dormitories with

  "strict policies that ensure safe living conditions."

4. On June 15, 2020, Heinrich issued Emergency Order #5, which

  re-opened    K-12        schools        for     "pupil     instruction        and

  extracurricular activities" effective July 1, 2020.                           The

  order also stated that, in order to re-open, schools must,

  inter alia, "[d]evelop and implement a written hygiene

  policy and procedure . . . [and] a written action plan for

  a COVID-19 outbreak at the school."

5. On July 7, 2020, Heinrich issued Emergency Order #8.                      This
  order, in anticipation of schools starting the school year

  with in-person instruction, outlined a series of safety

  protocols.       The order stated, among other things, that

  "[i]ndividual groups or classrooms cannot contain more than

  fifteen   (15)    students        if     the    students    are   age    12   or

  under . . . [or] more than twenty-five (25) students if

  age 13 or older."            The order also stated that schools must

  "[d]evelop      and    implement        a     written    protective     measure
  policy    and     procedure            that     includes . . . [e]nsuring
                                     6
                              Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



           students are at least six (6) feet from other students[,]

           [e]nsuring      employees    are    provided      with    and    wear   face

           coverings[,]      [and]     [e]nsuring     that    student       and    staff

           groupings are as static as possible[.]"

In reliance on Emergency Orders #5 and #8, some schools in Dane

County opened for in-person instruction (or were preparing to open

for in-person instruction), including the petitioner schools.

      ¶8      However, on August 21, 2020, three days before the start

of the 2020-21 school year for many schools, Heinrich released

Emergency Order #9, which closed all public and private schools

for in-person instruction for students in grades 3-12.5                      The Order

exempted students in grades K-2, so long as the schools provided

an alternative virtual learning option.6              The Order further stated

that,     even    though    in-person     instruction        was    prohibited       for

students in grades 3-12, schools could continue to operate in

person as "child care and youth settings."                As a rationale for the

mandate, the Order explained that "[t]his remains a critical time

for Dane County to decrease the spread of COVID-19, keep people
healthy, and maintain a level of transmission that is manageable

by health care and public systems."              The Order acknowledged that

a   "number      of   systematic     reviews   have    found       that    school-aged

children contract COVID at lower rates than older populations" and

      5In relevant part, the Order stated: "Public and private
school buildings and grounds are open for in-person student
instruction for grades kindergarten through second (K-2) only."
      6On September 1, 2020, Heinrich amended the Order to also
allow in-person instruction for any qualifying students with
disabilities.

                                          7
                           Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



that "[o]utbreaks and clusters among cases aged 5-17 have been

rare."       Heinrich cited Wis. Stat. § 252.03(1), (2), and (4) as

authority for issuing the Order.

       ¶9     Although in-person instruction was forbidden for grades

3-12, the Order allowed all higher education institutions to remain

open   for     in-person   instruction,      allowing   them   "to    determine

policies and practices for safe operation" and to keep open their

student dormitories so long as they continue to enact "strict

policies that ensure safe living conditions."             The Order further

allowed many businesses to conduct in-person operations, including

bars, salons, barber shops, gyms, fitness centers, water parks,

pools, bowling alleys, and movie theatres, subject to various

capacity limitations and social-distancing guidelines.

       ¶10    One day after Heinrich issued the Order, Sara Lindsey

James, a parent of two students enrolled in Our Redeemer Lutheran

School in the City of Madison, filed a petition for original action

in this court challenging the lawfulness of the Order.                    James

enrolled her children in Our Redeemer Lutheran School because of
her sincerely-held religious belief that it is essential for her

children to receive a faith-based education. Our Redeemer Lutheran

was one of the schools the Order required to cease in-person

instruction. James believes that it is critical for her children's

education to take place "in-person" and "together with others as

part of the body of Christ."

       ¶11    Other   petitions   for   original   action      soon   followed.

Wisconsin Council of Religious and Independent Schools (WCRIS), a
membership-based       association      of    religious     and   independent
                                        8
                           Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



schools,7 filed a petition for original action with this court

challenging the lawfulness of the Order.                WCRIS represents over

600 schools throughout Wisconsin, including 23 schools in Dane

County serving approximately 4,600 students in grades K-12.                   Like

James, parents associated with WCRIS hold sincerely-held beliefs

that in-person religious education is vital to their children's

religious formation.

      ¶12    Additionally, St. Ambrose Academy, a classical Catholic

school located in the City of Madison, together with parents of

children attending St. Ambrose,8 brought a petition for original

action to this court challenging the lawfulness of the Order.

According to St. Ambrose, its "religious mission depends on in-

person attendance to be fully realized."            St. Ambrose offers its

students the opportunity to receive Holy Communion at weekly

Masses, frequent confessions before a Catholic priest, Adoration

of   the    Eucharist,    communal    prayer     throughout      the   day,   and

opportunities to go on retreats and service missions throughout

the local area.      The Order prohibited these in-person activities.
      ¶13    All three petitions for original action raised the same

two claims:      (1) the Order exceeded Heinrich's statutory authority

under     Wis.   Stat.   § 252.03,   and   (2)    the    Order    violated    the


      7WRCIS's petition for original action was joined by a group
of parents of students attending Dane County schools, as well as
several other membership associations and individual schools
themselves.
      8Other religious schools and parents of children attending
these schools joined St. Ambrose's petition for original action.


                                       9
                           Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



Petitioners' fundamental right to the free exercise of religion

under Article I, Section 18 of the Wisconsin Constitution.9                    The

Petitioners also requested temporary injunctive relief.                   Heinrich

filed a response opposing the petitions for original action.

     ¶14   On September 10, 2020, this court granted the three

petitions for original action and consolidated them for purposes

of briefing and oral argument.                 At the same time, this court

enjoined those provisions of the Order "which purport to prohibit

schools    throughout      Dane     County       from       providing   in-person

instruction to students," thereby allowing schools to re-open for

in-person instruction.          In issuing the injunction, this court

determined that Petitioners:          (1) had a reasonable probability of

success on the merits, (2) lacked an adequate remedy at law, and

(3) would suffer irreparable harm in the absence of an injunction.

Recognizing that "[o]verriding the choices of parents and schools,

who also undoubtedly care about the health and safety of their

teachers   and   families,      intrudes       upon   the   freedoms    ordinarily

retained   by    the   people     under    our   constitutional     design,"    we




     9 The Petitioners also contend that the Order violates
Petitioners' fundamental right to direct the education and
upbringing of their children under Article I, Section 1 of the
Wisconsin Constitution. The Petitioners' principal constitutional
claim, however, focused on the free exercise of religion and was
more substantively developed than Petitioners' parental rights
argument. Because we resolve the constitutional challenge under
the free exercise of religion provision, we decline to address the
Petitioners' additional constitutional argument.


                                          10
                               Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



concluded     that    a    balancing      of    equities   favored    issuing   the

injunction.     On December 8, 2020, we heard oral argument.10

                            II.       STANDARD OF REVIEW

  ¶15        We review this case under our original jurisdiction

conferred     in     Article      VII,     Section    3(2)   of     the   Wisconsin

Constitution.        The Petitioners ask this court to interpret Wis.

Stat.     § 252.03    in   determining         whether   Heinrich    violated   her

     10 After oral argument, Heinrich issued another emergency
order, which does not mandate school closures; Heinrich asserts
her subsequent order renders this case moot. Even if Heinrich's
latest order moots this original action, many of the recognized
exceptions to the mootness doctrine apply.        "[E]xceptions to
dismissal for mootness include situations involving: (1) issues
of great public importance; (2) the constitutionality of a statute;
(3) issues that arise so often a definitive decision is essential
to guide the trial courts; (4) issues likely to arise again and
that should be resolved by the court to avoid uncertainty; or (5)
issues . . . capable and likely of repetition and yet evade
review[.]"    Portage Cnty. v. J.W.K., 2019 WI 54, ¶29, 386
Wis. 2d 672, 927 N.W.2d 509 (quoted source omitted). Given the
ever-evolving orders from PHMDC, the issues presented are
undoubtedly capable and likely of repetition but would evade review
if every time a lawsuit challenging PHMDC's orders is filed, the
health authority issues a modified order.        Additionally, the
statutory and constitutional issues in this case plainly present
matters of great public importance. Accordingly, we address the
merits of this dispute. See Roman Catholic Diocese of Brooklyn v.
Cuomo, 141 S. Ct. 63, 72 (2020) (Gorsuch, J., concurring) ("[J]ust
as this Court was preparing to act . . . the Governor loosened his
restrictions, all while continuing to assert the power to tighten
them again anytime as conditions warrant. So if we dismissed this
case, nothing would prevent the Governor from reinstating the
challenged restrictions tomorrow. And by the time a new challenge
might work its way to us, he could just change them again. The
Governor has fought this case at every step of the way. To turn
away religious leaders bringing meritorious claims just because
the Governor decided to hit the 'off' switch in the shadow of our
review would be, in my view, just another sacrifice of fundamental
rights in the name of judicial modesty.").


                                           11
                           Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



statutory    authority.      Issues    of   statutory    interpretation    and

application present questions of law.              Police Ass'n v. City of

Milwaukee, 2018 WI 86, ¶17, 383 Wis. 2d 247, 914 N.W.2d 597.               The

Petitioners also ask this court to interpret Article I, Section 18

of   the    Wisconsin     Constitution.        Issues    of   constitutional

interpretation also are questions of law. Serv. Emps. Int'l Union,

Loc. 1 v. Vos, 2020 WI 67, ¶28, 393 Wis. 2d 38, 946 N.W.2d 35.

                             III.     DISCUSSION

            A.   Statutory Powers Under Wis. Stat. § 252.03

     ¶16    The Petitioners argue that          Heinrich lacks      authority

under Wis. Stat. § 252.03 to close schools.               Heinrich responds

that both Wis. Stat. § 252.03(1) and (2) authorize local health

officers to issue school-closure orders.                The Petitioners are

correct.    Section 252.03 does not provide local health officials

with any authority to close schools; accordingly, Heinrich's Order

is statutorily unlawful.11

     ¶17    Wisconsin Stat. § 252.03 delineates the powers of local

health officers regarding communicable diseases.              Subsections (1)
and (2) of the statute provide:

     (1)    Every local health officer, upon the appearance of
            any communicable disease in his or her territory,
            shall immediately investigate all the circumstances
            and make a full report to the appropriate governing
            body and also to the department. The local health
            officer shall promptly take all measures necessary
            to prevent, suppress and control communicable

     11Both parties stipulated to the fact that the Order "closes
schools," despite the availability of virtual learning options for
students. Accordingly, we do not further address whether the Order
constitutes a "school-closure order."

                                      12
                            Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA


              diseases, and shall report to the appropriate
              governing body the progress of the communicable
              diseases and the measures used against them, as
              needed to keep the appropriate governing body fully
              informed, or at such intervals as the secretary may
              direct.    The local health officer may inspect
              schools and other public buildings within his or
              her jurisdiction as needed to determine whether the
              buildings are kept in a sanitary condition.

       (2)    Local health officers may do what is reasonable and
              necessary for the prevention and suppression of
              disease; may forbid public gatherings when deemed
              necessary to control outbreaks or epidemics and
              shall advise the department of measures taken.
       ¶18    Nowhere in this statute did the legislature give local

health officers the power to "close schools."                  The statute lists

a series of discrete powers afforded local health officers in order

to address communicable diseases.               Local health officers may, for

example,     "forbid   gatherings        when   deemed   necessary   to    control

outbreaks or epidemics," and "inspect schools and other public

buildings . . . as needed to determine whether the buildings are

kept in a sanity condition."               Wis. Stat. § 252.03(1) and (2).

Under the doctrine of expressio unius est exclusio alterius, the

"express mention of one matter excludes other similar matters [that

are] not mentioned."        FAS, LLC v. Town of Bass Lake, 2007 WI 73,

¶27, 301 Wis. 2d 321, 733 N.W.2d 287 (quoting Perra v. Menomonee

Mut.   Ins.     Co., 2000   WI     App    215,    ¶12,   239    Wis.2d    26,   619

N.W.2d 123); see also State v. Delaney, 2003 WI 9, ¶22, 259

Wis. 2d 77, 658 N.W.2d 416; Antonin Scalia & Bryan A. Garner,

Reading Law: The Interpretation of Legal Texts 107-11 (2012) ("The

expression of one thing implies the exclusion of others (expressio
unius est exclusio alterius).").                Pursuant to this doctrine, if


                                          13
                                Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



"the legislature did not specifically confer a power," the exercise

of that power is not authorized.                   State ex rel. Harris v. Larson,

64    Wis.    2d    521,     527,    219   N.W.2d      335    (1974).           Because    the

legislature         expressly       granted    local     health      officers         discrete

powers under Wis. Stat. § 252.03 but omitted the power to close

schools, local health officers do not possess that power.                                   See

Jefferson v. Dane Cnty., 2020 WI 90, ¶29, 394 Wis. 2d 602, 951

N.W.2d 556.

       ¶19     Heinrich's       contrary       interpretation             of     Wis.     Stat.

§ 252.03 makes little sense when read in conjunction with Wis.

Stat. § 252.02, a closely-related statute governing the powers of

DHS regarding communicable diseases.                  In § 252.02, the legislature

specifically stated that "[t]he department [of health services]

may    close       schools    and    forbid     public       gatherings         in    schools,

churches, and other places to control outbreaks and epidemics."

§ 252.02(3) (emphasis added).                 The presence of this specific text

in § 252.02 in the face of its conspicuous absence from § 252.03

shows that the legislature withheld that authority from local
health officers.             Given that § 252.02 and § 252.03 mirror each

other    in    other       substantive        respects,      this    stark        difference

supports our textual analysis.                 Under the related-statutes canon

of    statutory        construction,          statutes       in     the        same     chapter

"contain[ing] the same subject matter . . . must be considered in

pari materia and construed together."                        State v. Wachsmuth, 73

Wis. 2d 318, 325, 243 N.W.2d 410 (1976); see also State v. Jensen,

2000 WI 84, ¶20, 236 Wis. 2d 521, 613 N.W.2d 170; R.W.S. v. State,
162 Wis. 2d 862, 871, 471 N.W.2d 16 (1991).                       "Several acts in pari
                                              14
                                 Nos.       2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



materia,     and    relating          to    the    same       subject,     are    to     be    taken

together, and compared in the construction of them, because they

are considered as having one object in view, and as acting upon

one system." Scalia & Garner, supra, at 252 (quoting 1 James Kent,

Commentaries on American Law 433 (1826)).

       ¶20    Comparing         the     construction           of   these        two    statutes,

located in the same chapter and covering the same subject matter,

confirms that the legislature withheld this authority from local

health officers.              See State ex rel. Kalal v. Cir. Ct. for Dane

Cnty.,     2004     WI    58,    ¶46,        271   Wis.        2d   633,    681        N.W.2d    110

("[S]tatutory language is interpreted in the context in which it

is used; not in isolation but as part of a whole; in relation to

the language of surrounding or closely-related statutes.").                                     As we

explained     when       we    granted        temporary         injunctive        relief,       this

conclusion is        bolstered by the fact that                       "[b]oth Wis. Stat.

§ 252.02 and Wis. Stat. § 252.03 were drafted at the same time and

by   the     same    legislature,            so    no     historical        quirk       or     later

amendment . . . would suggest anything other than the legislature
granted DHS and local health officers different powers."

       ¶21    Despite the absence of any express grant of authority

allowing local health officers to close schools, Heinrich argues

that   her    general         authority       to       take    measures     "reasonable          and

necessary" for the prevention and suppression of disease allows

her to close schools.                      See Wis. Stat. § 252.03(2).                        She is

incorrect.        If local health officers' authority to take measures

"reasonable and necessary" included the extraordinary power to
close schools, then the legislature's specification of particular
                                                  15
                                 Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



powers,      such     as   the    power      to    "inspect     schools,"     would    be

superfluous. The power to take measures "reasonable and necessary"

cannot be reasonably read as an open-ended grant of authority.

Doing so would swallow the rest of the statute and render it mere

surplusage.         "Statutory language is read where possible to give

reasonable effect to every word, in order to avoid surplusage."

Kalal, 271 Wis. 2d 633, ¶46; see also Scalia & Garner, supra, at

174.

       ¶22    Furthermore, Heinrich's interpretation of local health

officers'      "reasonable            and    necessary"    powers      violates       the

fundamental principle that specific statutory language controls

over more general language.                 See In re Paternity of Palmersheim,

2004 WI App 126, ¶27, 275 Wis. 2d 311, 685 N.W.2d 546; Apple Valley

Gardens      Ass'n,    Inc.      v.   MacHutta,     2007   WI   App    270,   ¶16,    306

Wis. 2d 780, 743 N.W.2d 48.                 If Heinrich's argument were correct,

then the general provision would essentially afford local health

officers any powers necessary to limit the spread of communicable

diseases. This cannot be. What is reasonable and necessary cannot
be reasonably read to encompass anything and everything.                        Nothing

in the text of the statute confers upon local health officers the

power to close schools. To conclude otherwise would be tantamount

to striking language from the statute so that it says only "[l]ocal

health officers may do what is reasonable and necessary for the

prevention and suppression of disease."                    Because we are a court

and    not   the    legislature,        it    would   exceed     the   constitutional

boundaries of our authority to rewrite the law in this manner.


                                              16
                             Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



       ¶23   As recognized since the founding of our nation, "it is

no more the court's function to revise by subtraction than by

addition[.]       As Chief Justice John Marshall explained:             'It would

be dangerous in the extreme, to infer from extrinsic circumstances,

that a case for which the words of an instrument expressly provide,

shall be exempted from its operation.'              Or in the words of Thomas

M.     Cooley:      '[T]he     courts     must . . . lean      in    favor   of    a

construction which will render every word operative, rather than

one which may make some idle and nugatory.'"                   Scalia & Garner,

supra, at 174 (quoting Sturges v. Crowninshield, 17 U.S. (4 Wheat.)

122, 202 (1819) (per Marshall, C.J.) and Thomas M. Cooley, A

Treatise on the Constitutional Limitations Which Rest upon the

Legislative Power of the States of the American Union 58 (1868)).

Adopting Heinrich's statutory analysis (as the dissent does) would

render the rest of Wis. Stat. § 252.03 entirely redundant.                        If

"[l]ocal health officers may do what is reasonable and necessary

for the prevention and suppression of disease" then the legislature

quite unnecessarily wrote that "[t]he local health officer may
inspect schools and other public buildings within his or her

jurisdiction as needed to determine whether the buildings are kept

in a sanitary condition."           § 252.03(1).    Under Heinrich's (and the

dissent's) statutory construction, the legislature also needlessly

wrote that local health officers "may forbid public gatherings

when     deemed    necessary    to      control    outbreaks    or    epidemics."

§ 252.03(2).       Heinrich's (and the dissent's) interpretation of

§ 252.03 violates the "cardinal rule of statutory interpretation
that no provision should be construed to be entirely redundant."
                                         17
                       Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



Kungys v. United States, 485 U.S. 759, 778 (1988) (citations

omitted).12




     12 Justice Rebecca Dallet would apparently jettison the canons
of statutory construction that have guided judicial interpretation
for centuries. While the canons represent "a generally agreed-on
approach to the interpretation of legal texts" judges who reject
this textually-grounded method of decision making "refuse to yield
the ancient judicial prerogative of making the law, improvising on
the text to produce what they deem socially desirable results[.]"
Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation
of Legal Texts xxvii, 4 (2012). Justice Dallet disparages these
canons because they interfere with her desired results. In her
dissent to the court's order granting injunctive relief, Justice
Dallet criticized the court (and the petitioners) for "fail[ing]
to understand that we are all in this together; voluntarily sending
children to school may put others in the community at risk."
Contrary to Justice Dallet's policy-focused approach, the canons
serve as "helpful, neutral guides" and are "grounded in experience
developed by reason and tend to a better administration of justice
than leaving interpretation in each case to feelings of policy on
the part of the tribunal." Scalia & Garner, supra, at 61 (quoting
3 Roscoe Pound, Jurisprudence 506 (1959)).


                                  18
                      Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA




     Justice Antonin Scalia and Bryan Garner, co-authors of the
"first modern attempt . . . to collect and arrange only the valid
canons and to show how and why they apply to proper legal
interpretation," Scalia & Garner, supra, at 9, included in their
treatise only those venerable canons representing "what the best
legal thinkers have said for centuries." Id. at xxix. Justice
Dallet dismisses their work as just one "toolbox" that is "not the
law" but merely an "extrinsic source" (while citing a plethora of
secondary sources herself) and ignores the fact that every canon
on which the court relies in this opinion has been previously
adopted and applied not only by this court, but both federal and
state   courts——for   centuries.     Dissent,   ¶76.     Rejecting
longstanding precedent, Justice Dallet would cabin the use of
canons solely for "clearing up confusing or ambiguous text." Id.,
¶77.     Fundamentally, Justice Dallet misunderstands how to
interpret legal texts. "[N]either written words nor the sounds
that the written words represent have any inherent meaning.
Nothing but conventions and contexts cause a symbol or sound to
convey a particular idea." Scalia & Garner, supra, at xxvii. The
canons represent "a generally agreed-on approach to the
interpretation of legal texts."          Id.     Justice Dallet's
marginalization of their role flies in the face of centuries of
jurisprudence and her proffered method of statutory interpretation
falls on the fringes of acceptable approaches, far outside of the
judicial mainstream. "[L]egislators enact; judges interpret" and
the canons simply "explain how [judges] should perform this task."
Id. at xxx.


                                 19
                       Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA




     Justice Dallet distorts the words of textualists to support
her rejection of the fair reading method of statutory
interpretation; neither Justice Samuel Alito nor Justice Brett
Kavanaugh condemned the entire corpus of canons as Justice Dallet
insinuates.    Justice Alito did not deride the use of canons of
statutory construction, only the Court's abuse of them to defeat
"the sense of the matter." Facebook, Inc. v. Duguid, 141 S. Ct.
1163, 1174 (2021) (Alito, J., concurring).        Nor did Justice
Kavanaugh characterize "Scalia and Garner's brand of textualism"
as being "just as subjective as any other" approach.      Dissent,
¶79.        Justice    Kavanaugh   never   said    "fancy-sounding
canons . . . warrant     little  weight   in    modern   statutory
interpretation," id.; rather, he targeted his criticisms toward
particular canons: "I would consider tossing the ejusdem generis
canon into the pile of fancy-sounding canons that warrant little
weight in modern statutory interpretation." Brett M. Kavanaugh,
Fixing Statutory Interpretation, 129 Harv. L. Rev. 2118, 2161
(2016) (book review). He also never said the canons "often lead
to 'wrongheaded' judicial 'policymaking,'" dissent, ¶79; rather,
Justice Kavanaugh characterized only "[t]he anti-redundancy canon"
which "tells us to bend the statute to avoid redundancies" as
"little more than policymaking and, in my view, often quite
wrongheaded." Kavanaugh, supra, at 2162.

     Citing Justice Scalia extensively (and only favorably),
Justice Kavanaugh heartily endorsed the widely accepted canons of
construction:

     To assist the interpretive process, judges over time
     have devised many semantic and substantive canons of
     construction — what we might refer to collectively as
     the interpretive rules of the road. To make judges more
     neutral and impartial in statutory interpretation cases,
     we should carefully examine the interpretive rules of
     the road and try to settle as many of them in advance as
     we can.

Id. at 2121.    Acknowledging that "statutory interpretation has
improved dramatically over the last generation, thanks to the
extraordinary influence of Justice Scalia," Justice Kavanaugh
proposed that "courts should seek the best reading of the statute
by interpreting the words of the statute, taking account of the
context of the whole statute, and applying the agreed-upon semantic
canons." Id. at 2118, 2121. Justice Dallet ignores not only the


                                  20
                            Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



     ¶24    Perhaps recognizing the           textual shortcomings of her

argument, Heinrich points to other statutes that make reference to

local health officers closing schools, arguing that these statutes

support a local health officer's power to close schools under Wis.

Stat. § 252.03.          In particular, Heinrich mentions Wis. Stat.

§ 115.01(10)(b), which says that "school days" are "days on which

school is actually taught and the following days on which is not

taught: . . . [d]ays on which school is closed by order of a local

health officer." Heinrich's reliance on this statute is misplaced.

A plain textual reading of § 115.01(10)(b) shows that the provision

is not a grant of authority to local health officers; instead, it

is   merely    a   "classifications"         section   for   statutes    wholly

unrelated     to   the   duties    of   local    health   officers    regarding

communicable diseases.        Accordingly, this statute has no bearing

on the authority of state actors in this case.

     ¶25    Heinrich further argues that Wis. Stat. § 120.12(27)(a)

contemplates that local health officers have the power to close

schools under Wis. Stat. § 252.03.              Section 120.12(27)(a) states
that "[the school board shall] [w]ithin 24 hours of a school being

closed for a reason specified in § 115.01(10)(b) or (c) or by the

department    of   health    services     under    § 252.02(3),      notify   the

department." Nothing in this provision gives local health officers

any authority to close schools.          Rather, the statute contemplates

that DHS has the power to close schools under ch. 252.                  Section


canons but the text, context, and structure of Wis. Stat. § 252.03
to reach her desired outcome in this case.


                                        21
                         Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



120.12(27)(a)    is   silent    concerning     local    health    officers.

Instead, Wis. Stat. § 120.12 pertains to the duties of local school

boards.    When interpreting the "duties of local health officers"

during the presence of "communicable diseases," this court must

turn to the plain text of the statute that governs these duties:

§ 252.03.13   That statute withholds the power to close schools from

local health officers.14

     B.    Legislative and Statutory History of Wis. Stat. § 252.03

     ¶26   The   plain   text   of   Wis.   Stat.   § 252.03     confers   no

authority on local health officers to close schools; accordingly,


     13Adopting Heinrich's arguments, Justice Dallet cites
statutory provisions referencing school closures by local health
officers as proof of their authority under Wis. Stat. § 252.03 to
close schools. This is a plain logical fallacy. Like § 252.03,
none of these other statutes confer such authority on local health
officers.   Statutory references to a school closure by a local
health officer may stem from Wis. Stat. § 250.042(1), which says:
"If the governor declares a state of emergency related to public
health under s. 323.10 and designates the department [of health
services] as the lead state agency to respond to that emergency,
the department shall act as the public health authority during the
state of emergency . . . .    During the period of the state of
emergency, the secretary may designate a local health department
as an agent of the department and confer upon the local health
department, acting under that agency, the powers and duties of the
public health authority."      That statutory provision is not
challenged in this case so we do not construe it or consider its
validity under the constitution; nevertheless, on its face it
explains the existence of statutory references to school closures
by order of local health officers although no statute confers such
authority.
     14Heinrich points to a few additional statutes from unrelated
chapters to support her conclusion that local health officers have
the power to close schools under Wis. Stat. § 252.03. Heinrich
fails to flesh out these other provisions in any substantive way;
accordingly, we decline to discuss them.

                                     22
                               Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



our    analysis     of   the    statute     could     end   there.         Kalal,   271

Wis. 2d 633, ¶45 ("[S]tatutory interpretation 'begins with the

language of the statute.              If the meaning of the statute is plain,

we ordinarily stop the inquiry.'").                However, "legislative history

is    sometimes     consulted     to    confirm     or   verify   a   plain-meaning

interpretation."         Id., ¶51.        Similarly, "statutory history" may

also be used as part of "plain meaning analysis."                      See Richards

v. Badger Mut. Ins. Co., 2008 WI 52, ¶22, 309 Wis. 2d 541, 749

N.W.2d 581.         In this case, both the legislative and statutory

history confirm that local health officers do not have the power

to    close    schools.        Although      the    legislature       at   one   point

contemplated giving them this power, it never did so.

       ¶27    Wisconsin's public health infrastructure originated 145

years ago in 1876, when the legislature created the State Board of

Health, which, like DHS today, served as the statewide public

health agency.       Steven Burg, Wisconsin and the Great Spanish Flu

Epidemic of 1918, Wisconsin Magazine of History, Autumn 2000,

at 44.15      At that time, the legislature gave the State Board of
Health the power to issue statewide health orders in times of

crisis.       Id.     In 1883, the legislature required every town,

village, and city in the state to establish a local board of health

and appoint a local health officer.              Id. In delineating the duties

of local health officers, the legislature mandated that local


       This
       15           article        is         available        at
https://content.wisconsinhistory.org/digital/collection/wmh/id/4
3606.


                                           23
                           Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



health     officers   "take       such    measures       for     the       prevention,

suppression, and control of the diseases."16                   § 1, ch. 167, Laws

of 1883.    Nowhere in this law (or in any other) did the legislature

give local health officers the power to close schools.

     ¶28    Thirty years later, in 1913, the legislature enacted a

law giving the State Board of Heath the power to close schools

during an epidemic. In contrast, the legislature declined to grant

such authority to local health officers. As relevant to this case,

the statute conferred four powers on the State Board of Health:

     1. The power "to establish quarantine . . . ";

     2. The power "to order and execute what is reasonable and

          necessary for the prevention and suppression of diseases";

     3. The power "to close schools and churches"; and

     4. The power "to forbid public gatherings."

§ 1, ch. 674, Laws of 1913 (emphasis added).                        Only five years

later, when the Spanish Flu infected Wisconsinites, the State Board

of Health invoked these extraordinary powers.                  Burg, supra, at 45.

     ¶29    In the aftermath of the Spanish Flu, the legislature
revisited    Wisconsin's    public       heath   laws.         In    May    1919,   the




     16 In more detail, the 1883 law read: "[I]t shall be the duty
of such health officer at all times promptly to take such measures
for the prevention, suppression and control of the diseases herein
named as may in his judgment be needful and proper, subject to the
approval of the board of which he is a member . . . ."        § 1,
ch. 167, Laws of 1883.




                                         24
                               Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



legislature expanded the powers of local health officers to include

the following:

       1. The power "to establish quarantine . . . ";

       2. The power "to order and execute what is reasonable and

            necessary for the prevention and suppression of disease";17

            and

       3. The power "to forbid public gatherings."

§ 1, ch. 159, Laws of 1919.               This language mirrors the powers

accorded the State Board of Health—with one notable exception:

the power to close schools.             Compare § 1, ch. 674, Laws of 1913

with § 1, ch. 159, Laws of 1919.

       ¶30    This legislative choice was no accident.              Early drafts

of the bill reveal that the legislature at one point contemplated

giving local health officers the power to close schools.                   At the

time the legislature asked the Attorney General to opine on its

constitutionality, an earlier version stated that "the local board

of health of each township, incorporated village or city, shall

have the power to close schools, theatres, and churches" for the
prevention and suppression of disease.              8 Wis. Op. Att'y Gen. 157,

157-58 (1919) (emphasis added).                The Attorney General responded

that the provision in the bill "'clos[ing] schools, theatres, and

churches' seems to be without limitation." Id. Expressing concern

over    the       language's   constitutionality,       the   Attorney    General

recommended that the language "should . . . more clearly state[]"


       The legislature first gave this power to local health
       17

officers under its 1883 law.

                                          25
                          Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



that the "[the provision closing schools] is intended to limit

this [authority] to the necessity of controlling epidemics."              Id.

After receiving the Attorney General's opinion, the legislature

struck the provision concerning school closures.                Gone was any

language allowing local health officers to "close schools" during

an epidemic——or otherwise.        Ultimately, the legislature enacted

this bill without any mention of school closures.                  See § 1,

ch. 159, Laws of 1919.

     ¶31   The 1919 law established the foundation for Wisconsin's

current statute concerning local health officers, with periodic

amendments over the ensuing decades.           In 1923, the legislature

restructured its public health laws, retaining the same language

adopted in 1919.      See Wis. Stat. §§ 143.02 and 143.03 (1923-24).

In 1981, the legislature again amended these laws, with only minor

additions.   See 1981 Wis. Act 291, §§ 21, 23.           In all this time,

the legislature never gave local health officers the power to

"close schools"—only the statewide health agency (now DHS).              Both

the plain text of Wis. Stat. § 252.03 as well as its legislative
and statutory history lead to only one reasonable conclusion:

Heinrich   exceeded    her   statutory     authority    under    Wis.   Stat.

§ 252.03 when she issued the Order closing all schools in Dane

County.




                                     26
                       Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



                       C.     Constitutional Claims18


     18 In espousing the doctrine of constitutional avoidance as a
compulsory rule, Justice Dallet proclaims that "we generally reach
constitutional claims only if the case is 'incapable of resolution
without deciding the constitutional conflict,'" misciting Gabler
v. Crime Victims Rights Bd., 2017 WI 67, ¶¶51-52, 376 Wis. 2d 147,
897 N.W.2d 384. Dissent, ¶85. Gabler actually said: "This case
is incapable of resolution without deciding the constitutional
conflict presented by the Board's exercise of its statutory
powers." Gabler, 376 Wis. 2d 147, ¶51. Although "[t]his court
does not normally decide constitutional questions if the case can
be resolved on other grounds" such "[c]onstitutional avoidance is
'a matter of judicial prudence' and does not apply where the
constitutionality of a statute is 'essential to the determination
of the case.'"      Id., ¶52 (quoting Kollasch v. Adamany, 104
Wis. 2d 552, 561, 313 N.W.2d 47 (1981); then citing Fleeman v.
Case, 342 So.2d 815, 818 (Fla. 1976) and Hammond v. Bingham, 362
P.2d 1078, 1079 (Idaho 1961)).           This exception to the
constitutional avoidance doctrine applies no less to governmental
edicts such as the Order we consider in this case. Like other
state and federal courts around the country, we have elected to
answer constitutional questions of great public importance.
"Courts in other jurisdictions have also recognized that the
principle of constitutional avoidance gives way where the
constitutional question is of great public importance."         Id.
(citing State ex rel. Bland v. St. John, 13 So. 2d 161, 170 (Ala.
1943) and Buckingham v. State ex rel. Killoran, 35 A.2d 903, 904-
05 (Del. 1944)). In Gabler, we elected to decide "a separation of
powers issue of great public importance." Id., ¶53. In this case,
we opt to decide a religious liberty issue of great public
importance. In doing so, we recognize, as we did in Gabler, that
"the greatest of our judges have not always followed [the
constitutional avoidance doctrine] as a rigid rule. Perhaps had
they done so the great opinion of Chief Justice Marshall in Marbury
v. Madison would never have been written." Id., ¶52 (quoting Clay
v. Sun Ins. Office Ltd., 363 U.S. 207, 223-24 (1960) (Black, J.,
dissenting)).

     Treating the constitutional avoidance doctrine as a rigid
principle directing courts to disregard any constitutional
questions whenever a case may be resolved on statutory grounds is
not only inconsistent with our precedent, it would violate the
judiciary's obligation to uphold the constitution.    As part of
their oath of office, judges in Wisconsin "solemnly swear" to


                                  27
                       Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA




"support the constitution of the United States and the constitution
of the state of Wisconsin." Wis. Stat. § 757.02(1). In fulfilling
its sworn duty, "[t]he judiciary cannot, as the legislature may,
avoid a measure because it approaches the confines of the
constitution.      We    cannot   pass   it   by  because   it   is
doubtful . . . with whatever difficulties, a case may be attended,
we must decide it, if it be brought before us." Cohens v. Virginia,
19 U.S. 264, 404 (1821).      When parties present constitutional
questions of great public importance, "[t]he courts of the [United]
States are bound to take notice of the constitution," and to
"emphatically . . . say what the law is." Marbury v. Madison, 5
U.S. (1 Cranch) 137, 138, 177 (1803).

     Contrary to Justice Hagedorn's conception of the judicial
role, there is nothing unprecedented about fulfilling our
responsibility to decide important constitutional questions, which
was recently affirmed by this court in Gabler and has been echoed
by preeminent jurists since Chief Justice John Marshall pronounced
it in Marbury. Alexander Hamilton said the "duty" of the judiciary
"must be to declare all acts contrary to the manifest tenor of the
Constitution void.      Without this, all the reservations of
particular rights or privileges would amount to nothing."       The
Federalist No. 78, at 466 (Alexander Hamilton) (C. Rossiter ed.
1961). Accordingly, "when a case or controversy comes within the
judicial competence, the Constitution does not permit judges to
look the other way; we must call foul when the constitutional lines
are crossed. Indeed, the framers afforded us independence from
the political branches in large part to encourage exactly this
kind of 'fortitude . . . to do [our] duty as faithful guardians of
the Constitution.'" Gundy v. United States, 139 S. Ct. 2116, 2135
(2019) (Gorsuch, J., dissenting) (quoting The Federalist No. 78,
at 470 (C. Rossiter ed. 1961) (ellipsis in original)).

     Justice Hagedorn misconstrues the basis for this court's
decision to resolve petitioners' religious liberty claim. No one
is suggesting we must address every important constitutional
question raised. In this very case we declined to decide whether
the Order violates the constitutionally-protected right of parents
to direct the upbringing and education of their children.



                                  28
                          Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



       ¶32   Turning to the Wisconsin Constitution, the Petitioners

contend that the Order violates their fundamental right to the

free   exercise   of   religion    under    Article   I,   Section 18.      In

response, Heinrich asserts that the Order is constitutional under

the    United   States   Supreme      Court's    ruling    in   Jacobson    v.

     Our duty to uphold the Constitution, however, is particularly
urgent when governmental action is alleged to infringe the people's
fundamental right to religious freedom. "The courts have both the
title and duty when a case is properly before them to review the
actions of the other branches in light of constitutional
provisions[.]"   Herbert Wechsler, Toward Neutral Principles of
Constitutional Law, 73 Harv. L. Rev. 1, 19 (1959). Declining to
decide the constitutional question in this case would "shirk[] our
duty" to say what the supreme law of our state is. Bond v. United
States, 572 U.S. 844, 882 (2014) (Scalia, J., concurring in the
judgment). Justice Hagedorn relegates what Alexander Hamilton and
Chief Justice Marshall characterized as our judicial "duty" to a
mere "power" to be exercised "with modesty." Concurrence, ¶58.
This reformulation of the judicial role is rooted in the
progressive era, when judges abandoned their obligation to uphold
the Constitution in extreme deference to majoritarian impulses,
thereby elevating legislative acts over the Constitution——at the
expense of individual rights and liberty. See Randy E. Barnett,
Our Republican Constitution: Securing the Liberty and Sovereignty
of We the People 122-53 (2016). Justice Hagedorn's trepidation
over fully embracing our "duty as faithful guardians of the
Constitution" is incompatible with our constitutional structure,
and his standard for answering constitutional questions based upon
an individual justice's belief that "it is prudent to do so" would
leave the people with justifiably little faith in the judiciary as
a bulwark of liberty.     See The Federalist No. 78, at 469 (C.
Rossiter ed. 1961) ("[T]he courts of justice are to be considered
as the bulwarks of a limited Constitution against legislative
encroachments[.]").      Preserving the free exercise rights
constitutionally retained by the people lies well within the bounds
of the judicial role and is not "needlessly opin[ing]"——it is a
constitutional imperative. Dissent, ¶64. As the bulwark of our
Wisconsin Constitution, we should defend the people's rights with
fortitude, not modesty.




                                      29
                                 Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



Massachusetts, 197 U.S. 11 (1905), and that, even if Jacobson does

not apply, the Order does not violate Article I, Section 18 of the

Wisconsin Constitution.             We hold that the Wisconsin Constitution—

—not Jacobson——controls the question, and those portions of the

Order     restricting       or     prohibiting      in-person    instruction     are

unconstitutional because they violate a citizen's right to the

free exercise of religion guaranteed in Article I, Section 18 of

the Wisconsin Constitution.19

                       1.    Jacobson v. Massachusetts

     ¶33    The United States Supreme Court decided Jacobson over a

century ago in the midst of the smallpox epidemic.                         Jacobson

alleged that a Massachusetts law requiring residents to receive

vaccinations violated his rights under the Fourteenth Amendment of

the United States Constitution.                  Jacobson, 197 U.S. at 14.        In

essence, Jacobson brought an "implied substantive due process"

claim asserting that the law violated his "bodily integrity."                    See

Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 70

(2020)     (Gorsuch,    J.,        concurring).         The   Court     ruled   that
Massachusetts's    compulsory            vaccination    law   was   a   "reasonable



     19 The Petitioners who are religious schools or parents with
children attending religious schools raise an as-applied challenge
to the constitutionality of those portions of the Order restricting
or prohibiting in-person instruction. The remedy for violating
the constitutional right to the free exercise of religion is
vacating those portions of the Order as applied to those
Petitioners. Because the Respondent lacks any statutory authority
to close schools (whether religious or secular), we vacate those
portions of the Order entirely.


                                            30
                            Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



exercise of [its] police power" and was constitutional under the

Fourteenth Amendment.       Jacobson, 197 U.S. at 35.

     ¶34       Contrary to Heinrich's argument, Jacobson does not apply

to this case, for at least four reasons.            First, the Petitioners'

challenge to the constitutionality of the Order is couched entirely

within Article I, Section 18 of the Wisconsin Constitution——a

provision      containing   Wisconsin's     free   exercise    clause.20     In

contrast, in Jacobson the defendant asserted that the compulsory

vaccination law violated an implied "substantive due process"

right     to   "bodily   integrity"    in   violation    of   the   Fourteenth

Amendment.      See Roman Catholic Diocese, 141 S. Ct. at 70 (Gorsuch,

J., concurring); Jacobson, 197 U.S. at 14.            The issue in Jacobson

involved "an entirely different right" and "an entirely different

kind of restriction" than the Petitioners' current challenge.

Roman Catholic Diocese, 141 S. Ct. at 70 (Gorsuch, J., concurring).

     ¶35       Second, Jacobson's case did not involve a violation of

the free exercise of religion under the First Amendment or any

state constitution.         In contrast, the Petitioners in this case
challenge the government's infringement of their constitutionally-

protected right to the free exercise of their religion.               "Nothing

in Jacobson purported to address, let alone approve, such serious

and long-lasting intrusions into settled constitutional rights."

Id. at 71 (Gorsuch, J., concurring).


     20Article I, Section 18 contains two clauses referring to the
rights of conscience, but we understand both of these provisions
to protect the free exercise of religion. Coulee Catholic Sch. v.
LIRC, 2009 WI 88, ¶58, 320 Wis. 2d 275, 768 N.W.2d 868.

                                       31
                              Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



      ¶36   Third, even if Jacobson could somehow inform a free

exercise claim, the Petitioners' challenge in this case invokes a

state constitutional provision that affords heightened protections

for   the   free    exercise     of    religion     compared    to   its    federal

counterpart.       See State ex rel. Warren v. Reuter, 44 Wis. 2d 201,

227, 170 N.W.2d 790 (1969).            Article I, Section 18's "protections

and prohibitions . . . are far more specific [than the First

Amendment]"    and    provide        "expansive    protections   for    religious

liberty."     Coulee Catholic Sch. v. LIRC, 2009 WI 88, ¶60, 320

Wis. 2d 275, 768 N.W.2d 868.             Indeed, the Wisconsin Constitution

"provides much broader protections for religious liberty than the

First Amendment."       Id., ¶66.       Accordingly, this court must review

whether     Heinrich's     Order        survives      strict    scrutiny      under

Wisconsin's own constitutional provisions, not whether the United

States Constitution allows it; Jacobson would inform only the

latter and therefore is irrelevant.

      ¶37   Fourth,     the     Jacobson      Court    upheld    Massachusetts'

compulsory vaccination law because it was "a reasonable exercise
of [its] police power."          Jacobson, 197 U.S. at 35.           However, "in

this state, constitutional rights do not expand the police power;

they restrict the police power."              State v. Hamdan, 2003 WI 113,

¶39, 264 Wis. 2d 433, 665 N.W.2d 785.               That an order reflects an

exercise of police power does not save it if the order "eviscerates

[a] constitutionally protected right."              Id., ¶40.    Indeed, police

powers are "hedged about on all sides by constitutional restraints

with the judiciary to stand guard at the boundaries."                      State ex
rel. Milwaukee Med. Coll. v. Chittenden, 127 Wis. 468, 502, 107
                                         32
                        Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



N.W. 500 (1906).   Our constitutional review of measures adopted by

state or local health officers to curb the spread of disease is

particularly important because       such   police powers     necessarily

curtail the freedom of those citizens who are subject to their

exercise.21   In this case, we examine Article I, Section 18 of the

Wisconsin Constitution to stand guard against abuses of executive




     21Justice Dallet reads into the statutes the extraordinary
and virtually unlimited power of local health officials to "take
all measures necessary" in a pandemic, without considering any
constitutional constraints on its exercise.      Justice Dallet's
failure to grapple with the incompatibility of her statutory
interpretation with the Wisconsin Constitution violates the
foundational principle that the constitution reigns supreme over
statutory law: "[T]he Constitution is to be considered in court
as a paramount law" and "a law repugnant to the Constitution is
void, and . . . courts, as well as other departments, are bound by
that instrument." Marbury, 5 U.S. at 178, 180.

     Instead of undertaking a constitutional analysis, Justice
Dallet remarkably blames the petitioners themselves for the
infringement of their own constitutional rights. Taking a position
diametrically opposed to Heinrich's and belied by the record,
Justice Dallet says that "[i]f in-person education on every
subject, religious or not, is truly religious practice, as some
petitioners here claim, nothing in the Order burdens that practice"
since "Section 8 of the Order explicitly exempts religious
practices from its in-person gathering restrictions[.]" Dissent,
¶88.   The parties' stipulated facts "torpedo" Justice Dallet's
assertion.     The parties——including Heinrich——stipulated that
"Emergency Order #9, itself, does not allow for the opening of in-
person education for grades 3-12 under any conditions except for
a new order superseding and replacing Emergency Order #9, and
except   for   qualifying   students   with  disabilities   or   an
individualized education program."     Joint Stipulation of Facts
#147 (emphasis added). Had the petitioner schools tested Justice
Dallet's theory, they would have exposed themselves to "a penalty
of not more than one thousand dollars $1,000" for "[e]ach and every
day of violation." Joint Stipulation of Facts #170.

                                   33
                            Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



power——however      well-intentioned——that            infringe     on      the    free

exercise of religion.

        2.     Article I, Section 18 of the Wisconsin Constitution

      ¶38     The framers of the Wisconsin Constitution understood

that "religious freedom was in need of . . . protection," in order

for individuals to freely exercise their religion.                      Jennifer A.

Faulker,     The   Transformation        of    Religion    in    America    and   the

Preservation of the Freedom of Religion in Wisconsin, in Defining

a   People,    Creating    a   State:         The   Wisconsin    Constitution       in

Jacksonian     Context    201,     202    (1998).         "The   framers     of   the

constitution, backed by Wisconsin residents, chose to describe the

religious freedoms that they should be entitled to in greater

detail than were given in the federal constitution."                    Id. at 223.

The result was Article I, Section 18, which "contains two clauses

referring to the rights of conscience . . . , which we understand

to refer generally to the exercise of religious freedom."                    Coulee,

320 Wis. 2d 275, ¶58.          In these provisions, Wisconsin's framers

"use[d] the strongest possible language in the protection of this
right." Id., ¶59.        The clauses read, in relevant part, as follows:

      The right of every person to worship Almighty God
      according to the dictates of conscience shall never be
      infringed; . . . nor   shall  any   control   of,   or
      interference with, the rights of conscience be
      permitted[.]
Wis. Const. art. I, § 18.           In line with this "extremely strong

language," Coulee, 320 Wis. 2d 275, ¶60, this court construes

Article I, Section 18 as "more prohibitive than the First Amendment




                                         34
                             Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



of the United States Constitution."                  King v. Vill. of Waunakee,

185 Wis. 2d 25, 59, 517 N.W.2d 671 (1994).

       ¶39   When examining a law alleged to violate an individual's

or     organization's     freedom      of        religious    exercise,         "we   have

generally applied the compelling state interest/least restrictive

alternative test.       Under this test, the [individual] or religious

organization    has     to   prove    (1)     that    it     has    a    sincerely    held

religious belief, and (2) that such belief is burdened by the

application of the . . . law at issue.                       Upon this showing the

burden shifts to the state to prove (3) that the law is based upon

a compelling state interest (4) that cannot be served by a less

restrictive alternative."            Coulee, 320 Wis. 2d 275, ¶61 (citing

State v. Miller, 202 Wis. 2d 56, 66, 549 N.W.2d 235 (1996)).

Applying the strict scrutiny embodied in these four factors,

Heinrich's Order unconstitutionally infringes the Petitioners'

freedom of religious exercise.

       ¶40   For the first factor, all petitioners have sincerely-

held    religious     beliefs,       to     which     the     respondent         expressly
stipulated.     James, for example, believes that it is essential for

her children to receive a faith-based education and that such

education must take place "in-person" and "together with others as

part of the body of Christ."                 James sent her children to Our

Redeemer     Lutheran    School      precisely       to    fulfill       this    religious

mission.     Likewise, WCRIS and its member schools, along with other

petitioners     joining      WCRIS'       action,     declared          that    "in-person

religious     instruction"     is     a     "vital    part     of       [the    students']
religious formation."        Parents of children attending these schools
                                            35
                              Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



specifically chose these institutions so their children could

"participat[e] in [their] religious activities in-person" and

"exercise their faith."

     ¶41    The parents of students at St. Ambrose Academy hold

similar beliefs.      They attest it was important for their children

to attend St. Ambrose, a Catholic institution, so that its teachers

could "closely mentor [their] students to foster a deep love of

Jesus Christ and [to] encourage them to imitate a life of virtue

and service to Christ and His Church."              In order to practice their

faith,    the   parents   embrace       the    importance    of   their    children

receiving the sacrament of Holy Communion at weekly Masses and

engaging in communal prayer throughout the day.                        St. Ambrose

specifically states that its "religious mission depends on in-

person attendance to be fully realized," given that the "community

experience . . . is       a    mark     of     educational   activity."22        The

Petitioners clearly demonstrate sincerely-held religious beliefs,

uncontested     by   Heinrich;       accordingly,     they   satisfy      the   first

factor.
     ¶42    Turning to the second factor, the Order incontrovertibly

burdens Petitioners' beliefs.                The Petitioners established that

in-person religious instruction is a vital part of the exercise of

their religion.        Under Heinrich's Order, all schools in Dane

County——including      these         private    religious    institutions——were

required to cease all in-person instruction for students in grades


     22The other religious schools joining St. Ambrose in this
action echo similar beliefs.

                                          36
                                 Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



3-12    and     instead     provide         a     virtual    learning       environment.

Consequently, all in-person religious practices interwoven with

religious education at these schools——ones deemed essential to the

Petitioners' exercise of their faith——were suspended by government

decree.

       ¶43    Indeed,      the    Order         did   not   merely    burden    academic

schooling; it burdened the exercise of religious practices.                          While

Heinrich allowed schools to use their premises for child care and

youth recreational activities, the government barred students from

attending Mass, receiving Holy Communion at weekly Masses with

their       classmates     and     teachers,          receiving    the   sacrament     of

Confession at school, participating in communal prayer with their

peers, and going on retreats and service missions throughout the

area.23       As the United States Supreme Court has opined, "the

'exercise      of    religion'          often    involves    not     only   belief    and

profession       but      the      performance          of . . . physical        acts[,]

[including] assembling with others for a worship service."                            Emp.

Div., Dep't of Hum. Res. of Oregon v. Smith, 494 U.S. 872, 877
(1990) (emphases added).                "Our Founders conceived of a Republic

receptive to voluntary religious expression, and provided for the

possibility         of   judicial        intervention       when   government     action


       Contrary to Heinrich's argument, it is of no import that
       23

the Order may be neutral and generally applicable to all schools.
Unlike federal jurisprudence and in light of Article I, Section
18's heightened protection for the free exercise of religion, this
court considers whether the petitioners' sincerely-held beliefs
were burdened by the application of the law at issue, even if the
Order governs secular schools as well. See DeBruin v. St. Patrick
Congregation, 2012 WI 94, ¶26 n.8, 343 Wis. 2d 83, 816 N.W.2d 878.

                                                37
                            Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



threatens or impedes such expression."              McCreary Cnty., Ky. v. Am.

Civ. Liberties Union of Ky., 545 U.S. 844, 883 (2005) (emphasis

added).     Heinrich's      Order    not     only   impeded   the    Petitioners'

religious expression and practice, it outright precluded both from

occurring in Petitioners' schools altogether.                  The Petitioners'

exercise    of   their   sincerely-held         beliefs    was      unquestionably

"burdened by the application" of the Order,24 and the Petitioners

accordingly satisfied the second factor.

     ¶44    Because   the    Petitioners       satisfy    both   the    first   and

second factors, the burden shifts to Heinrich to prove that her

Order is "based upon a compelling state interest . . . that cannot

be served by a less restrictive alternative."                 Id.    She fails to

meet this burden.     For public health purposes, the State certainly

has a compelling interest in slowing the spread of COVID-19.                    The

Petitioners do not dispute this point.                However, the Order does

not impose the "least restrictive" means of doing so.

     ¶45    "The least-restrictive-means standard is exceptionally

demanding, and it requires the government to show that it lacks
other means of achieving its desired goal without imposing a

substantial burden on the exercise of religion by the objecting

party."    Holt v. Hobbs, 574 U.S. 352, 364-65 (2015) (citations and



     24 This is not to say, however, that "anything interfering
with a religious organization is totally prohibited." Coulee, 320
Wis. 2d 275, ¶65. In this case, however, "[w]e need not explore
the outer boundaries" of the Wisconsin Constitution's protections
of religious liberty because the Order unquestionably burdens the
Petitioners' sincerely-held religious beliefs by prohibiting in-
person religious education. Id., ¶66.

                                        38
                           Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



internal quotations omitted).          "If a less restrictive means is

available for the Government to achieve its goals, the Government

must use it."      Id. at 365 (citations and internal quotations

omitted).   Heinrich's earlier orders implemented less restrictive

means such as specifying classroom student limits, mandating the

use of masks, and requiring social distancing.           In Emergency Order

#8, for example, Heinrich outlined detailed safety protocols for

schools, including "[e]nsuring students are at least six (6) feet

from other students" and requiring that "employees are provided

with and wear face coverings." These nuanced and tailored measures

were completely abandoned in the Order at issue, replaced by the

drastic step of forbidding in-person religious school education

entirely for students in grades 3-12.

     ¶46    The Order distinguishes between the age demographics of

students, permitting only students in grades K-2 to receive in-

person instruction while relegating all students in grades 3-12 to

virtual instruction only.          By the Order's own reasoning, this

distinction was unnecessary to achieve the government's goals.              As
stated in the Order's introduction, "[o]utbreaks and clusters

among cases aged 5-17 have been rare."          Nevertheless, a five-year-

old student in kindergarten and an eight–year-old student in third

grade, despite comparable infrequencies of COVID-19 transmission,

were afforded entirely different educations in Dane County.

     ¶47    Furthermore,     while    students     in   grades    3-12    were

prohibited from attending school in person, the Order allowed all

higher education institutions to continue to provide in-person
learning and dormitory housing, subject to certain restrictions.
                                      39
                               Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



The    Order    failed   to    explain       why   college-aged      students    could

continue to live, learn, and socialize in close communities, while

students in grades 3-12 were consigned to computer screens.                      While

the    Order      demonstrates    the       availability    of     less    restrictive

alternatives and employs them for college students as well as

students in grades K-2, the Order denies them to students in grades

3-12.    For this reason, the Order fails under the fourth factor

for establishing a freedom of religion claim.

       ¶48     In total, the Order fails the strict scrutiny test:                 the

application of the Order burdens the Petitioners' sincerely-held

religious beliefs, and Heinrich fails to demonstrate why the Order,

although based upon a compelling interest, cannot be met by less

restrictive alternatives.              Accordingly, Heinrich's Order violates

Article I, Section 18 of the Wisconsin Constitution, which the

government may not override, even in a pandemic.                     "Even in times

of crisis——perhaps especially in times of crisis——we have a duty

to hold governments to the Constitution."                         South    Bay United

Pentecostal Church v. Newsom, 141 S. Ct. 716, 718 (2021) (granting
in    part   an    application        for   injunctive     relief)    (statement    of

Gorsuch, J.).

                                  IV.       CONCLUSION

       ¶49     Those   portions       of    Heinrich's     Order     restricting    or

prohibiting        in-person     instruction       are     both    statutorily     and

constitutionally unlawful, and are hereby vacated.                        Local health

officers do not have the statutory authority to close schools under

Wis. Stat. § 252.03.             Article I, Section 18 of the Wisconsin
Constitution——not Jacobson——controls the constitutional question.
                                             40
                      Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA



Because Heinrich's Order violates the Petitioners' fundamental

constitutional right to the free exercise of religion, it cannot

stand.

    By the Court.—Rights declared; order vacated.




                                 41
                         Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


     ¶50    BRIAN HAGEDORN, J.            (concurring).            Today's decision

correctly interprets the statutes, and faithfully applies our

precedent on the religious liberty protections ratified in the

Wisconsin    Constitution.         I   join        the   court's    opinion    in    all

respects, with the exception of footnote 18.                     I write separately

to   discuss      the   proper     role       of    this    court      in   addressing

constitutional questions——both when we should decide these issues

and how we ought to do so.



                                          I

     ¶51    The    dissent      criticizes         the   court   for    deciding    the

religious liberty question raised in this case.                    The general rule,

the dissent points out, is to decide cases on the narrowest

grounds,       especially        avoiding          needless      engagement         with

constitutional questions unless required to decide the case.1                        The

dissent is correct; this is the general rule, and it is a good

rule.    It recognizes that the primary role of the judiciary is to

decide disputes between parties.              And it is grounded in a sense of
epistemic and judicial humility——we often don't know what we don't

know, and we're quite capable of unwitting error.                       That's a bad

thing anytime, but it's especially bad when expounding on the

constitution that serves as the foundation for the existence,

operation, and success of our republic.                  So we should decide cases

on narrow and firm grounds, and in ways that avoid the risk of

judicial error——particularly on constitutional questions.


     1   Dissent, ¶85.


                                          1
                           Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


      ¶52       The opinion for the court responds in footnote 18.2                It

first observes that this doctrine is a general rule and not rigidly

applied in all cases.3            I agree.       But portions of footnote 18 go

further and suggest that when the issue is of "great public

importance,"       addressing      it   is       mandatory.4      Not   deciding   an

important constitutional question, it claims, would "violate the

judiciary's obligation to uphold the constitution," disregarding

our oath of office.5        Failing to address it would therefore "shirk

our   duty,"       and    possibly      violate       the      constitution   itself

(addressing the religious liberty question "is a constitutional

imperative").6

      ¶53       This   assertion——that       we     are   duty-bound    to    address

important constitutional questions raised in a case even though it

can be resolved on other grounds——is without precedent.                         I am

unaware of any appellate court, state or federal, anywhere around

the country having ever adopted this as a rule for judicial

decision-making.         It certainly has no basis in our cases, nor will




      2Because I do not join it, footnote 18 does not garner a
majority of the court and does not constitute part of the
precedential opinion of the court.
      3   Majority op., n.18.
      4   Id.
      5   Id.
      6   Id. (alteration omitted).


                                             2
                      Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


you find it in the decisions of the United States Supreme Court.7

Rather, the Wisconsin Constitution, like the Constitution of the

United States, envisages a far more circumscribed role for the

judiciary.

     ¶54    Under the Constitution, the judiciary was designed to be

the least dangerous branch.8       This is because its ability to act

was limited, making it the least able to dominate the other




     7 Our cases do not support the broad theory proposed. Quite
the contrary, we have explained the default rule consistently:
"As a matter of judicial prudence, a court should not decide the
constitutionality of a statute unless it is essential to the
determination of the case before it." Kollasch v. Adamany, 104
Wis. 2d 552, 561, 313 N.W.2d 47 (1981); see also State v. Frear,
138 Wis. 173, 176, 119 N.W. 894 (1909) (per curiam) ("Sound
judicial policy precludes the court from considering the question
of the constitutionality of a legislative act unless a decision
respecting its validity is essential to the determination of some
controversy calling for judicial solution.").

     In footnote 18, the opinion also claims support in the
writings of Alexander Hamilton, Chief Justice John Marshall,
Justice Neil Gorsuch, Justice Antonin Scalia, and Justice Clarence
Thomas, among others. However, none of citations, and none of the
named authors, have supported the proposition advanced——that the
court must address certain constitutional questions of great
importance when properly presented. Instead, the United States
Supreme Court has the same general rule that this court has
embraced:      "[W]e  ought   not   to   pass  on   questions   of
constitutionality unless such adjudication is unavoidable." Matal
v. Tam, 137 S. Ct. 1744, 1755 (2017) (cleaned up); see also Tory
v. Cochran, 544 U.S. 734, 740 (2005) (Thomas, J., dissenting) ("As
a prudential matter, the better course is to avoid passing
unnecessarily on the constitutional question.").
     8   The Federalist No. 78, at 464 (Clinton Rossiter ed. 2003).


                                     3
                           Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


branches and the least likely to trample the liberty of the people.9

The Wisconsin Constitution follows this same design.10                 While this

vision held sway for some time, in recent years, the judiciary has

insisted on a far more expansive role for itself.                    A distorted

conception of judicial supremacy has taken hold, all too often

inserting the judiciary into nearly every aspect of public life.

Justice       Scalia    aptly     called    this    dangerous    development   the

"overjudicialization of the process of self-governance."11

       ¶55     To be sure, the judiciary was granted real power and

given real responsibilities.                An independent judiciary is an

indispensable guardian of our constitutional order.                  When parties

properly bring cases before us, we serve the essential functions

of resolving disputes about the law and ensuring that the law is

followed.       We would be derelict in our duty if we simply deferred

to    other    public    or   private      actors    when   appropriately   raised

questions requiring an answer come our way.12                We should not avoid

the    hard    questions,       including       constitutional   questions,    when



       Id. ("The judiciary . . . has no influence over either the
       9

sword or the purse; no direction either of the strength or of the
wealth of the society, and can take no active resolution
whatever.").

       Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶31,
       10

393 Wis. 2d 38, 946 N.W.2d 35.

       Antonin Scalia, The Doctrine of Standing as an Essential
       11

Element of the Separation of Powers, 17 Suffolk U. L. Rev. 881,
881 (1983).

       We also must be faithful in addressing the legal questions
       12

we do address. There is no room to rewrite statutes in an effort
to avoid addressing a complicated constitutional question.


                                            4
                         Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


addressing them is necessary.                It is our solemn duty to say what

the law is when cases require us to do so.

       ¶56   Our constitution, then, paints a picture of a judiciary

that is at once courageous and humble, one that exercises the

judicial power with fortitude and modestly acknowledges where its

power and duties end.           This is why judicial modesty and judicial

fortitude are among the cardinal judicial virtues.                            Humility

without courage can lead to an abdication of our judicial duty to

declare the law in cases properly before us.13                   Courage unbounded

by the humility to recognize and accept the limits of the judicial

role quickly leads to the rule of judges, rather than the rule of

law.

       ¶57   We   need——and      the    constitution       requires      of   us——both

modesty and fortitude, humility and courage.                    We are not charged

by the constitution to provide clarity whenever a constitutional

question is unresolved.            We are not empowered to ensure all

constitutional      violations         are    corrected.        The    United   States

Supreme Court has explained that "under our constitutional system
courts are not roving commissions assigned to pass judgment on the

validity     of   the   Nation's        laws."14      Instead,        "Constitutional

judgments . . . are       justified          only   out    of   the     necessity   of

       I too reject the kind of judicial modesty that advocates
       13

"extreme deference to majoritarian impulses" or one that reflects
a "trepidation over fully embracing our duty to be faithful
guardians of the Constitution." See Majority op., n.18 (internal
quotation marks omitted).

       United States v. Sineneng-Smith, 140 S. Ct. 1575, 1587
       14

(2020) (Thomas, J., concurring) (alterations omitted) (quoting
Broadrick v. Oklahoma, 413 U.S. 601, 610–11 (1973)).


                                             5
                         Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


adjudicating rights in particular cases between the litigants

brought before the Court."15            In other words, we are not law-

declarers-in-chief; we are case-deciders.

       ¶58    That is why the general rule is correct and, so far as

I can tell, universally accepted:               cases should ordinarily be

decided on narrow grounds, reaching only what is necessary to

decide the case.16       Consistent with this rule, we generally do not

issue advisory opinions or decide cases where we cannot provide

relief to the injured party. Nothing about our case-deciding role,

and nothing about the judicial power itself, requires us to address

every question we deem important, constitutional or otherwise,

when    the    dispute   is     effectively   resolved    on   other   grounds.

Judicial modesty remembers that we make mistakes, we often don't

know what we don't know, and that these realities are compounded

when complicated constitutional questions are involved.                Our role

is modest and limited; it is important for the rule of law that we

keep it that way.

       ¶59    That said, I believe addressing the religious liberty
question in this case is appropriate for several reasons.                First,

government      actors   issuing     health-related      orders   during    this

pandemic have at times been inattentive to religious liberty




       15   Broadrick, 413 U.S. at 611.

       See 16 C.J.S. Constitutional Law, § 212 ("A longstanding
       16

principle of judicial restraint requires that courts avoid
reaching constitutional questions in advance of the necessity of
deciding them."); id. (collecting cases).


                                         6
                      Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


concerns, as this case and others around the country demonstrate.17

This is a reoccurring issue, and decision-makers should understand

the legal requirements that must inform their decisions in this

area.     Second, Heinrich argued that religious liberty deserves

almost no additional protection, relying largely on the United

States Supreme Court's 1905 decision in Jacobson.18          This argument

has been oft-repeated in cases around the country during the

pandemic and is incorrect.19       The court's opinion today resolves

this important question, which gives needed guidance to the public.

Finally, we blaze no new ground in reaffirming and applying well-

settled law.     Religious liberty receives heightened protection

under the Wisconsin Constitution.        That's what the text says, and

our precedent is clear.20      Today's decision appropriately applies

the governing test in this area.          Therefore, even though it is

true that we need not address the constitutional question in this

case, it is prudent to do so.       These are important questions with

immediate consequences far beyond this case.             They were fully

presented, fully briefed, and our decision provides clarity where
it is needed.    My disagreement is only with the notion in footnote

18 that judicial duty requires us to answer this question.



     17See, e.g., Roman Catholic Diocese of Brooklyn v. Cuomo, 141
S. Ct. 63 (2020) (per curiam).
     18   Jacobson v. Massachusetts, 197 U.S. 11 (1905).
     19See Roman Catholic Diocese of Brooklyn, 141 S. Ct. at 70-
71 (Gorsuch, J., concurring).
     20See Wis. Const. art. I, § 18; Coulee Catholic Sch. v. LIRC,
2009 WI 88, 320 Wis. 2d 275, 768 N.W.2d 868.

                                     7
                      Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


                                     II

     ¶60    Finally, I write further to extend an invitation to

litigants. As those familiar with this court's jurisprudence know,

we are committed to reading statutes according to their plain

meaning.    Because the text is the law, we focus our interpretive

inquiry on the text, context, and structure of statutory language,

seeking to understand what the words meant when they were written.21

This court is often the beneficiary of excellent briefing and

argument directing us to exactly that——the meaning of the statutory

text.

     ¶61    Our constitutional jurisprudence should be no different.

Far too often, our cases have simply copied and pasted federal

case law and called it Wisconsin constitutional law. And at times,

this court has drifted from a jurisprudence rooted in the text and

appealed instead to its own sense of justice. But our constitution

means what it says, not what federal cases say, and not what we

might want it to say.        Our role is to discern the meaning of the

words approved by the people and apply them faithfully.            No matter
how captivating a clarion call for justice may be, the text of the

Wisconsin Constitution is the law to which we are bound.22

     ¶62    Our return to a method of statutory interpretation based

not on policy concerns, but on the text of the law itself, has



     21State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58,
¶¶44-52, 271 Wis. 2d 633, 681 N.W.2d 110; Vos, 393 Wis. 2d 38,
¶28.
     22   Vos, 393 Wis. 2d 38, ¶28.


                                      8
                    Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.bh


been a breath of fresh air in Wisconsin courts.23         It is time to

reinstitutionalize the same norms in our constitutional analysis.24

Therefore, my request is this.      When raising claims based on the

Wisconsin Constitution, bring us a textual analysis rooted in the

original public meaning of the words of the Wisconsin Constitution.

Of course, litigants should employ and explain our precedent.          But

especially when raising claims of a novel character, recourse to

first principles is most appropriate, and briefing focused on the

original public meaning of the Wisconsin Constitution is therefore

most welcome.




     23See generally Daniel R. Suhr,           Interpreting     Wisconsin
Statutes, 100 Marq. L. Rev. 969 (2017).
     24Indeed, we adhered to this method in our earliest
interpretations of the Wisconsin Constitution. See State ex rel.
Bond v. French, 2 Pin. 181, 184 (Wis. 1849) ("In deciding this
question, our only guide is the constitution, in construing which
we are to be governed by the same general rules of interpretation
which prevail in relation to statutes."); see also Daniel R. Suhr,
Interpreting the Wisconsin Constitution, 97 Marq. L. Rev. 93, 96-
97 (2013) ("In the earliest days of the state, the Wisconsin
Supreme Court used the same methodology to interpret both
constitutional and statutory texts. Until 1974, the court relied
on classical principles for all interpretive questions." (footnote
omitted)).

                                   9
                          Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd


      ¶63    REBECCA FRANK DALLET, J.             (dissenting).       This is not a

difficult     statutory     interpretation        case.      The   only     statutory

question before the court is whether Wis. Stat. § 252.03 prohibits

local health officers from closing schools.                  It takes no special

"canons" or abstract linguistic principles——only a common sense

understanding of the English language——to see that it does not.                      I

therefore dissent.

      ¶64    I also dissent because there is no reason for the

majority     opinion's      constitutional        analysis.        The     majority's

statutory analysis, flawed as it is, fully resolves the case.

Simply      put,    the    Order      cannot      possibly       violate     anyone's

constitutional rights because the majority strikes down the Order.

But the majority abandons both judicial restraint and our precedent

to needlessly opine on the petitioners' constitutional challenge.

                                            I

      ¶65    Wisconsin Stat. § 252.03 plainly says what it means and

means what it says. It requires local health officers to "promptly

take all measures necessary to prevent, suppress[,] and control
communicable       diseases,"      and   authorizes       them   to   "do    what   is

reasonable and necessary" for the prevention and suppression of

disease.      Nothing about those words necessarily prevents Dane

County's Public Health Director from closing schools to suppress

and control COVID-19.1           The statute's plain language, its history,

and   numerous     related       statutes   all   confirm     that    local   health




      1Whether the Order was "necessary" or "reasonable" is a fact-
based question that is not before the court.

                                            1
                        Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

officers may close schools, so long as doing so is at least

reasonable and necessary to suppress disease.

                                          A

      ¶66    Ever since the legislature enacted the first statute

addressing disease outbreaks in 1883, it has entrusted to local

health officers the power and flexibility to respond to disease

outbreaks.      See Wis. Stat. ch. 167, § 1 (1883).                 That initial

statute required every locality to establish its own board of

health, which subsequently appointed a health officer.                     Id.     One

of   the    local   health     officer's      duties   was   to   "at     all    times

promptly . . . take           such    measures         for    the        prevention,

suppression[,] and control [of contagious diseases] as may in his

judgment be needful and proper," subject to the local health

board's approval.       Id.     Then, in the aftermath of the 1918 Spanish

Flu outbreak, the legislature granted to local boards of health

the similar but more inclusive power to do "what is reasonable and

necessary     for     the    prevention       and   suppression     of    disease,"

including "forbid[ding] public gatherings when deemed necessary to

control epidemics."            See Wis. Stat. ch. 159, § 1411-5 (1919).
After a 1981 amendment, that power now belongs to local health

officers rather than local health boards.               See § 23, ch. 291, Laws

of 1981.     For our purposes here, the legislature has since made no

other substantive changes to the statute's text.2

      ¶67    Today,    local     health    officers     continue    to     have   the

authority and duty to act quickly to "prevent, suppress[,] and

      2The legislature restructured the public health statutes
in 1923 and renumbered them 70 years later, but the relevant
language has stayed the same. See § 14, ch. 448, Laws of 1923;
1993 Wis. Act 27, § 285; Wis. Stat. § 252.03.

                                          2
                            Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

control communicable diseases."                  See § 252.03(1).        At the first

sign   of    an     outbreak,      local    health    officers'      obligations      are

mandatory         and      time     sensitive:       they     "shall"     investigate

"immediately"        and    act    "promptly."         Id.      To   that      end,   the

legislature         gives    local      health    officers     the    discretion      to

determine how best to react, instructing them to "take all measures

necessary" to stop the disease's spread. Id.. Should local health

officers "fail" to take "all measures necessary" to stop the

disease's spread, the state Department of Health Services (DHS)

"shall       take       charge"    at      the    local     government's       expense.

§ 252.03(3).

       ¶68    By    contrast,       DHS's    statutory       authority    to    control

disease outbreaks is more targeted.                For instance, the legislature

has granted DHS (and its predecessor, the state board of health)

the power to "forbid public gatherings when deemed necessary to

control epidemics," but only in "schools, churches, and other

places."      § 252.02(3); see also Wis. Stat. ch. 674, § 1407a-6.2

(1913).      Local health officers' power to forbid public gatherings

contains no similar limitation.                  See § 252.03(2).       Moreover, DHS
"may" take only "emergency" measures to control the spread of

disease after an outbreak occurs; but local health officers must

take "all" measures to not only control outbreaks but also to

prevent them.            See §§ 252.02(6); 252.03(1)-(2).               Thus, despite

some overlap in local and state health officers' powers, the

textual distinctions between §§ 252.02 and 252.03 reveal fewer

limitations on local officers' authority to respond to diseases




                                             3
                   Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

and to prevent their spread.3 And none of those limitations prevent

a local health officer from closing schools.




     3 The majority twice errs regarding the history of Wis. Stat.
§§ 252.02 and 252.03. First, while the statutes were renumbered
at the same time, they were drafted and enacted decades apart.
Second, building on its false premise, the majority mistakenly
concludes that the statutes' history supports only one conclusion.
A full examination of the historical evidence, however, reveals at
least one other reasonable inference, with no principled way of
choosing between the two.

     An earlier draft of Wis. Stat. ch. 159, § 1411-5 (1919)——the
predecessor to Wis. Stat. § 252.03(2)——gave local health officers
the power to "close schools, theaters[,] and churches," mirroring
the state health board's power, but without the qualification "when
deemed necessary to control epidemics."      See 8 Wis. Op. Att'y
Gen. 157, 157 (1919).    The state attorney general warned that,
without such qualification, the statute may be unconstitutional as
an unlimited and arbitrary grant of power to local officials. Id.
He suggested, however, that if the legislature rephrased the
provision to read "when necessary to control epidemics, [local
health officers] may forbid public gatherings and close schools,
theaters, and churches," that would cure any "constitutional
objections to the bill." Id. at 158 (emphasis added). The enacted
text jettisoned the specific "close schools, theaters[,] and
churches" language for the more open-ended power "to order and
execute what is reasonable and necessary," while still limiting
such actions to those related to "the prevention and suppression
of disease." See Wis. Stat. ch 159, § 1411-5 (1919).

     That history reveals two equally reasonable inferences. One
is that the legislature removed the "close schools" language from
the draft bill because it intended only for DHS to have the power
to close schools. The other is that the legislature removed that
language because it did not intend to restrict local health
officers' response options to only closing schools, theaters, and
churches. Neither inference is more or less consistent with the
statute's plain text.    The legislative history is therefore no
help in resolving this case. See Greenwood v. United States, 350
U.S. 366, 374 (1956) ("[W]hen the legislative history is doubtful,
go to the statute."). Accordingly, our analysis starts and ends
with the statute's plain text, which on its face does not prohibit
local health officers from closing schools.

                                   4
                       Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

                                        B

       ¶69   Contrary to the majority's analysis, the statute itself

is "perfectly clear"; there is no "troublesome statutory language"

here that requires a "set of arcane rules" to understand.                    See

Facebook, Inc. v. Duguid, 592 U.S. ___, 141 S. Ct. 1163, 1175

(2021) (Alito, J., concurring); Benson v. City of Madison, 2017

WI 65, ¶31, 376 Wis. 2d 35, 897 N.W.2d 16 (explaining that there

is "no need to resort" to "canon[s]" of statutory interpretation

when a statute's meaning is "not unclear").               In straying from the

clear language of § 252.03, the majority opinion impermissibly

adds language to the statute, misinterprets local health officers'

other duties, and nullifies a host of other statutory provisions.

                                        1

       ¶70   Nowhere in the legislature's directive under § 252.03

that a local health officer "promptly take all measures necessary

to prevent, suppress[,] and control" disease outbreaks did the

legislature add the caveat "except close schools" or "except the

measures DHS may take under § 252.02."            The majority cannot "read

into   the   statute   a      limitation    the   plain    language   does   not
evidence."      See County of Dane v. LIRC, 2009 WI 9, ¶33, 315

Wis. 2d 293, 759 N.W.2d 571.         And there is no textual evidence for

the majority to conclude that when the legislature directed local

health officers to take "all" measures reasonable and necessary to

control a disease outbreak, it did not mean exactly what it said.

See State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58,

¶39, 271 Wis. 2d 633, 681 N.W.2d 110 ("We have stated time and

again that courts must presume that a legislature says in a statute
what it means and means in a statute what it says there." (quoting

                                        5
                     Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253–54 (1992))); see

also Benson, 376 Wis. 2d 35, ¶25 (explaining that courts must not

"arbitrarily limit[]" general terms; rather such terms "are to be

accorded their full and fair scope" (quoted source omitted)).

Reading in to the statute a phantom restriction impossibly requires

the legislature to write statutes today that specifically address

all potential situations in the future, even those "not readily

imagined."    See United States v. Persichilli, 608 F.3d 34, 40 (1st

Cir. 2010).    The more sensible reading of § 252.03 is that when

the legislature wrote "all measures," it meant all measures.

     ¶71   Similarly, there is no reason why DHS and local health

officers cannot share the power to close schools.          The legislature

is free to grant different entities similar powers to accomplish

the same ends, as it did in granting both DHS and local health

officers the same power to "forbid public gatherings."                   See

§§ 252.02(3), 252.03(2); City of Kaukauna v. Vill. of Harrison,

2015 WI App 73, ¶10, 365 Wis. 2d 181, 870 N.W.2d 680.             Moreover,

while some disease outbreaks, such as COVID-19, are so widespread

that DHS may need to close schools across the state, others may
affect only one community.       Thus, to "remove any doubt and make

doubly sure" that it left no gaps in officials' ability to respond

to outbreaks both local and statewide, it is unsurprising that the

legislature "employ[ed some] overlap or redundancy" in state and

local officials' powers.      See Loving v. IRS, 742 F.3d 1013, 1019

(D.C. Cir. 2014).     And without clear language to the contrary,

nothing about DHS having the power to close schools statewide

negates local health officers' power to close their local schools
when reasonable and necessary to prevent the spread of disease.

                                     6
                          Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

                                             2

       ¶72    The     statute's     plain        language    also     undermines     the

majority's argument that local health officers' specific power to

inspect      schools    under     § 252.03(1)       somehow       preludes    them   from

closing schools under § 252.03(2).                 The text indicates that those

powers have significantly different scopes and are not mutually

exclusive. A local health officer may inspect a school "as needed"

to verify that "the buildings are kept in a sanitary condition."

§ 252.03(1).        She may close a school, however, if doing so is

reasonable      and     necessary       to   prevent        and    suppress    disease.

§ 252.03(2).        Nothing about being able to close local schools when

"reasonable and necessary" to prevent and suppress disease is

redundant with the power to inspect schools' sanitary conditions

at any other time.          Moreover, local health officers' mandate to

"take all measures necessary" and authorization to "do what is

reasonable and necessary" become meaningless if, as the majority

claims, § 252.03 allows them only to "inspect schools" and "forbid

gatherings."        Cf. Moreschi v. Vill. of Williams Bay, 2020 WI 95,

¶13, 395 Wis. 2d 55, 953 N.W.2d 318.
                                             3

       ¶73    The majority's reading nullifies not only much of the

language of § 252.03, but also that of numerous other statutory

provisions that acknowledge local health officers' power to close

schools.      See id. (explaining that statutory terms must be read in

their broader statutory context and in a way that is consistent

with   other     statutes        that   address     the     same    subject    matter).

Heinrich points to at least three statutes and one administrative
code provision recognizing that local health officers' orders may

                                             7
                       Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

close schools.     See Wis. Stat. § 115.01(10)(b) (defining "school

days" to include "[d]ays on which school is closed by order of a

local health officer"); § 118.60(12) (precluding the department of

public instruction from withholding payment to a private school

under the parental-choice program if that school "is closed for at

least   10    school    days . . . by       a   local   health       officer");

§ 120.12(27)(a)    (requiring       the    school   board   to      notify   the

department of public instruction within 24 hours of a school being

closed due to a local health officer's order); Wis. Admin. Code §

PI 8.01(4) (defining "school closure," in part, as a closure by

order of a local health officer).           Undoubtedly these provisions,

some of which the legislature enacted in response to the COVID-19

epidemic, have meaning only if local health officers have the

authority to close schools under § 252.03.

      ¶74    In brushing off those provisions because they do not

explicitly grant local health officers the power to close schools,

the     majority       opinion       misunderstands         their       obvious

implication:    § 252.03, by authorizing measures "reasonable and

necessary for [disease] prevention and suppression," already gives
local health officers that power.          The majority's reading of those

provisions impermissibly renders them all meaningless, effectively

repealed by the court. See Kalal, 271 Wis. 2d 633, ¶46 (explaining

that "the court is not at liberty to disregard the plain, clear

words of the statute" (quoted source omitted)).

                                       4

      ¶75    The majority's last gasp is a strawman:             that what is

"reasonable and necessary" cannot mean that local health officers
have "any powers necessary" to combat outbreaks.                    Of course,

                                       8
                      Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

Heinrich argues no such thing.          The majority opinion ignores the

limiting principle plainly present both in the statute's scope

(authorizing     public   health    measures)    and   its    text     ("for   the

prevention and suppression of disease").            See, e.g., Am. Power &

Light Co. v. SEC, 329 U.S. 90, 104–05 (1946).                What the majority

claims "cannot be" already isn't.

                                      II

                                       A

      ¶76    The majority opinion's flawed conclusion is a direct

result of its flawed methods. The majority over-relies on "canons"

or "rules" of statutory interpretation from Antonin Scalia and

Brian A. Garner's book, Reading Law:            The Interpretation of Legal

Texts (2012), without due regard for their limits.                  To start with

the obvious, Scalia and Garner's book is not the law.                 In a strict

sense, it is an extrinsic source that has no binding authority on

this court.     Indeed, some of the book's "rules" are irreconcilable

with this court's precedent.         Compare MBS-Certified Pub. Accts.,

LLC v. Wis. Bell, Inc., 2012 WI 15, ¶58, 338 Wis. 2d 647, 809

N.W.2d 857       ("Remedial        statutes      should        be      liberally
construed . . . ."),      with     Scalia   &   Garner,   supra,       at   364-66

(alleging that it is a "false notion that remedial statutes should

be liberally construed").        In a broader sense, it is a compilation

of certain grammar rules, some of which can occasionally help

determine what legislative text means.           In both senses, it is just

one   toolbox     that    contains      some——but      not     all——statutory-

interpretation tools.        Thus, we should be careful not to treat it

as though it is the only toolbox available.



                                       9
                         Nos.     2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

     ¶77    We also should be wary of assuming that interpretive

tools    are     necessary       or    even       relevant     to     every     statutory

interpretation case.            See State v. Peters, 2003 WI 88, ¶14, 263

Wis. 2d 475, 665 N.W.2d 171.                Interpretive tools may be helpful in

clearing up confusing or ambiguous text, but statutory text is

often straightforward.           And when a statute's text "has a plain and

reasonable       meaning     on       its     face,"     interpretive         tools   are

"inapplicable."      Id.     Worse, treating interpretive tools as "rigid

rules" without acknowledging their caveats and limitations can

"lead[] us astray" from the plain text.                  See Duguid, 141 S. Ct. at

1173–75 (Alito, J., concurring).

     ¶78    Even when interpretive tools are relevant or helpful,

they are not gospel.        See, e.g., id. at 1173 (cautioning that while

Scalia     and    Garner's        chosen       canons    are        sometimes     "useful

tools, . . . it is important to keep their limitations in mind").

Although       certain     textualists         believe       that     applying     select

interpretive canons will always reveal the legislative text's true

meaning,       reality     offers       little      support     for     that      belief.

Particularly damning is the fact that most legislative drafters
have no idea what the interpretive canons are.                      See, e.g., William

Baude & Stephen E. Sachs, The Law of Interpretation, 130 Harv. L.

Rev. 1079, 1123-26 (2017); Abbe R. Gluck & Lisa Schultz Bressman,

Statutory Interpretation from the Inside——An Empirical Study of

Congressional Drafting, Delegation, and the Canons:                           Part II, 66

Stan. L. Rev. 725, 742-46, 745 tbl.1 (2014).                          And in the rare

instance a drafter knows of a particular canon, such "awareness

d[oes] not translate to routine use in the drafting process." Abbe
R. Gluck & Lisa Schultz Bressman, Statutory Interpretation from

                                             10
                            Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

the     Inside——An      Empirical         Study         of    Congressional        Drafting,

Delegation, and the Canons:                Part I, 65 Stan. L. Rev. 901, 932-48

(2013).      To take a specific example, statutory drafters who know

that courts often refer to dictionaries to interpret statutory

text note nevertheless that dictionaries are "mostly irrelevant"

to writing statutes.             Id. at 938 (one drafter added, bluntly, "no

one uses a freaking dictionary").                       Just like other interpretive

tools, dictionaries, while sometimes helpful, can be misused if

their limitations are ignored.                   See, e.g., Noffke v. Bakke, 2009

WI 10, ¶¶60-64, 315 Wis. 2d 350, 760 N.W.2d 156 (Abrahamson, C.J.,

concurring) (cautioning that while dictionaries reveal the many

ways    a    word    "can   be     used,"    they       are     generally       unhelpful   in

determining whether one meaning or another is how that word is

commonly or ordinarily used).

       ¶79    Additionally, most canons are notoriously malleable, and

there is no concrete approach for choosing between multiple or

conflicting         canons.        See,     e.g.,       Anita    Krishnakumar,       Dueling

Canons, 65 Duke L.J. 909 (2016).                    Those problems undermine the

claim,      touted    by    devotees        of    Scalia        and    Garner's    brand    of
textualism, that strictly adhering to the canons leads to strictly

objective results; in reality, that approach is just as subjective

as any other.          See, e.g., Brett M. Kavanaugh, Fixing Statutory

Interpretation, 129 Harv. L. Rev. 2118, 2156-57, 2159-62 (2016)

(book        review)        (explaining            that         some      "fancy-sounding

canons . . . warrant               little        weight         in     modern      statutory

interpretation," in part because they often lead to "wrongheaded"

judicial      "policymaking");            Baude     &    Sachs,        supra,    at 1140-43;
Richard       A.     Posner,       The      Incoherence           of     Antonin     Scalia,

                                              11
                        Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

https://newrepublic.com/article/106441/scalia-garner-reading-

the-law-textual-originalism.           For that reason, some states, such

as Oregon, have "virtually banished the substantive canons of

construction"         because      they        "inject[]        subjectivity       and

unpredictability into . . . statutory interpretation."                       Abbe R.

Gluck,     Statutory        Interpretation       Methodology         as   "Law",    47

Willamette L. Rev. 539, 546-47 (2011).                      Oregon's approach, of

course, still allows courts to use the textual canons, which are

really just general grammar rules.                  But see Lockhart v. United

States,    577   U.S. 347,       363-69    (2016)         (Kagan, J.,     dissenting)

(pointing out that even certain textual "rules," such as the last-

antecedent rule, often conflict with "ordinary usage"); Baude &

Sachs, supra, at 1125-26.          In any event, when we employ any tool

or canon, we must do so with our eyes open to its shortcomings

rather    than   naïvely      championing      it    as    a   perfect    method   for

interpreting all statutory language.

                                          B

     ¶80    These shortcomings pervade the majority opinion, where

the majority's resorting to statutory interpretation canons leads
it astray from the statute's plain language.                    It misapplies, for

instance, the general principle that a specific provision controls

over a broader one.         That principle applies only when necessary to

harmonize two conflicting statutes.                 See Kramer v. Hayward, 57

Wis. 2d 302, 311, 203 N.W.2d 871 (1973); Scalia & Garner, supra,

at 183 ("The general/specific canon . . . deals with what to do

when conflicting provisions simply cannot be reconciled——when the

attribution      of    no     permissible       meaning        can   eliminate     the
conflict.").      But here, there is no conflict between DHS's and

                                          12
                        Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

local health officers' authority.               The legislature simply gave

local health officers, who are potentially the first to respond to

a communicable disease, more flexibility.

       ¶81    Similarly, the majority's use of the "surplusage" canon

is unhelpful because it supports Heinrich's position just as much

as the majority's, if not more.                Using that tool, courts are

supposed to read a statute to give full effect, when possible, to

every word in the statute:         "If a provision is susceptible of (1)

a meaning that . . . deprives [a] provision of all independent

effect, and (2) another meaning that leaves both provisions with

some   independent     operation,      the    latter   should   be   preferred."

Scalia & Garner, supra, at 176. As explained above, the majority's

position deprives of independent effect § 252.03's mandate that a

local health officer take "all" necessary measures as well as every

statutory provision that references a local health officer closing

schools.      Supra, ¶¶11-13.    Heinrich's position, on the other hand,

maintains the independent effect of all relevant provisions.                  Id.

Thus, to the extent the canon against surplusage counsels in favor

of either position, it does so more strongly for Heinrich's.
       ¶82    The point is that statutory interpretation tools are

just like every other tool:            they are useless without a matching

problem.      When an interpretive tool is needlessly or incorrectly

applied, it can lead to a result contrary to the "more natural

reading" of the text; and in such cases, the tool should be

rejected.       See, e.g.,     Encino Motorcars, LLC v. Navarro, 584

U.S. ___, 138 S. Ct. 1134, 1141-42 (2018) (declining to apply a

"canon"      because   it   resulted    in    an   "unnatural   fit"   with   the
statute's plain text).         When interpretive aids are necessary, we

                                         13
                        Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

should use them; whichever tool will help us get closest to the

meaning of the legislative text, that is the tool we should use.

But    sometimes,      such    as     here,       we   need    only    our       "ordinary

understanding     of    how    English      works"      to    decide   a    case.       See

Lockhart, 136 S. Ct. at 969 (Kagan, J., dissenting).

                                            C

       ¶83   No special tools are necessary to understand the plain

text of § 252.03, which clearly and unambiguously authorizes "all

measures     necessary         to     prevent,         suppress[,]         and    control

communicable diseases."             Cf. Peters, 263 Wis. 2d 475, ¶14.               On its

face, nowhere does § 252.03 prevents local health officers from

closing schools.         The majority offers no persuasive statutory

analysis for why we should interpret the legislative text contrary

to its plain meaning.           So long as it is reasonable or necessary

for local health officers to close schools to prevent and suppress

disease, nothing in the plain text of § 252.03, its background, or

the relevant statutory context prevents them from doing so.

                                            III

       ¶84   Even though the majority resolves the case on statutory
grounds,     it     bulldozes         its       way    through        an     unnecessary

constitutional analysis.             It is well settled that we should avoid

constitutional questions when we can resolve the case on statutory

grounds.     The majority offers no legal basis for deviating from

that   practice     here.       Thus,       the    majority's      analysis        of   the

petitioners' free-exercise-of-religion claim is wholly beside the

point.

       ¶85   This court has stated time and again that it decides
cases on the narrowest available grounds.                     See, e.g., Voters with

                                            14
                          Nos.    2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

Facts v. City of Eau Claire, 2018 WI 63, ¶26, 382 Wis. 2d 1, 913

N.W.2d 131.        When     a    party    raises     both    a    statutory    and    a

constitutional challenge, as is the case here, we should attempt

to interpret the challenged statute in a way that both resolves

the case and avoids the constitutional question.4 Milwaukee Branch

of the NAACP v. Walker, 2014 WI 98, ¶64, 357 Wis. 2d 469, 851

N.W.2d 262.         That     approach      is     known     as    the   doctrine     of

constitutional       avoidance,          under     which     we    generally    reach

constitutional claims only if the case is "incapable of resolution

without deciding the constitutional conflict."                      Gabler v. Crime

Victims Rts.       Bd., 2017 WI 67,              ¶¶51-52, 376 Wis. 2d 147, 897

N.W.2d 384;       Kollasch       v.    Adamany,    104     Wis. 2d 552,    561,      313

N.W.2d 47 (1981).

     ¶86    The     reason       our    precedent     so    strongly     discourages

reaching unnecessary constitutional questions is that we have no

established method for deciding when to do so.                    For example, there

is no objective test for what constitutes a constitutional issue

of great public importance.              In fact, one could reasonably argue

that nearly every case with a constitutional dimension raises such
an issue.     And the majority offers no explanation for why this

particular constitutional question, about an expired local health

order that applies to just one of Wisconsin's 72 counties, is of

any greater public import than any other claim involving an alleged

violation of individual liberties.                   See, e.g., Kollasch, 104

Wis. 2d at 561.       Such a malleable exception all but abandons what

     4 Indeed, the same rationale the majority offers for declining
to address the petitioners' other constitutional claims applies
with equal force to their free-exercise claim. See majority op.,
¶13 n.9.

                                           15
                     Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

has been this court's "[s]ound judicial policy" for over 100

years:   avoiding constitutional questions unless answering them is

"essential" to deciding the case.            See, e.g., State ex rel.

Rosenhein v. Frear, 138 Wis. 173, 176, 119 N.W. 894 (1909); Smith

v. Journal Co., 271 Wis. 384, 390, 73 N.W.2d 429 (1955); Kollasch,

104   Wis. 2d   at 554;   Adams   Outdoor   Advert.,    Ltd.    v.   City   of

Madison, 2006 WI 104, ¶91, 294 Wis. 2d 441, 717 N.W.2d 803; State

v. Scott, 2018 WI 74, ¶12, 382 Wis. 2d 476, 914, N.W.2d 141.                 At

its core, "the doctrine of constitutional avoidance requires that

we act with restraint."      Tetra Tech EC, Inc. v. DOR, 2018 WI 75,

¶138, 382 Wis. 2d 496, 914 N.W.2d 21(Ziegler, J., concurring).

      ¶87   The majority acts with anything but.               Its tortured

statutory interpretation fully resolves this case; yet it barrels

its way to a constitutional challenge no longer in play.                    The

majority makes no claim that this case is incapable of being

resolved on statutory grounds.       Cf. Gabler, 376 Wis. 2d 147, ¶51.

Nor could it, having already resolved the case on statutory

grounds.     See Labor & Farm Party v. Wis. Elections Bd., 117

Wis. 2d 351, 354, 344 N.W.2d 177 (refusing to address "various
constitutional issues" because the court resolved the case "on

statutory construction grounds alone").            Rather, the majority

opinion "reaches for the constitution unnecessarily," exemplifying

the antithesis of judicial restraint.           See Tetra Tech EC, 382

Wis. 2d 496, ¶138 (Ziegler, J., concurring); Wis. Legislature v.

Palm, 2020 WI 42, ¶168, 391 Wis. 2d 497, 942 N.W.2d 900 (Hagedorn,

J., dissenting) (explaining that the court's proper role is not

"to do freewheeling constitutional theory" or "to decide every



                                    16
                       Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd

interesting legal question" but to "precise[ly]" and "carefully

focus[]" on the narrow . . . question[]" before it).

       ¶88   Furthermore, the facts here counsel strongly against

reaching the constitutional question.                  Section 8 of the Order

explicitly      exempts     religious      practices     from      its     in-person

gathering restrictions:           "[r]eligious entities are exempt from

mass gathering requirements for religious services and religious

practices" (emphases added).             The majority makes no mention of

that   provision——possibly          because     it   torpedoes     the    majority's

constitutional analysis.          If in-person education on every subject,

religious or not, is truly religious practice, as some petitioners

here claim, nothing in the Order burdens that practice.                             But

regardless of the constitutional question presented, there is no

need to reach it.

                                         IV

       ¶89   The   plain   text     of   Wis.    Stat.   § 252.03        contains    no

indication that closing schools falls outside of local health

officers' directives to "take all measures necessary to prevent,

suppress[,] and control communicable diseases," and to do what is
"reasonable and necessary for the prevention and suppression of

disease."      Nothing about DHS's directive under § 252.02 suggests

otherwise.     The majority reaches a contrary interpretation through

an unnecessary reliance on, and misuse of, tools for interpreting

ambiguous statutes.        That erroneous interpretation fully resolves

this   case,    obviating     any    reason     to   reach   the   constitutional

question. Thus, for the foregoing reasons, I respectfully dissent.

       ¶90   I am authorized to state that Justices ANN WALSH BRADLEY
and JILL J. KAROFSKY join this dissent.

                                         17
Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd




               18
Nos.   2020AP1419-OA & 2020AP1420-OA & 2020AP1446-OA.rfd




                1